EXHIBIT 10.43

 

PARTICIPATION AGREEMENT

 

 

BY AND BETWEEN

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

220 West Main Street

Post Office Box 32010 (40232)

Louisville, Kentucky 40202

 

 

AND

 

 

INDIANA MUNICIPAL POWER AGENCY

11610 North College Avenue

Carmel, Indiana 46032

 

 

February 1, 1993

 

--------------------------------------------------------------------------------


 

 

 

 

TABLE OF CONTENTS

 

 

 

ARTICLE 1. DEFINITIONS

 

1.1.

Agreed Rate.

 

1.2.

Agreement.

 

1.3.

Available.

 

1.4.

Capacity Factor.

 

1.5.

Closing.

 

1.6.

Commercial Operation Date.

 

1.7.

Construction Work.

 

1.8.

Coordination Committee.

 

1.9.

Delivery Points.

 

1.10.

Effective Date.

 

1.11.

Electric Capability.

 

1.12.

Electric Energy.

 

1.13.

Electric Capability And Energy.

 

1.14.

Electric Capability And Energy Entitlement.

 

1.15.

Execution Date.

 

1.16.

Fixed Operation and Maintenance Expenses.

 

1.17.

Force Majeure.

 

1.18.

Fuel/Reactant Operation Expenses.

 

1.19.

Good Utility Practice.

 

1.20.

Incremental Capital Assets.

 

1.21.

Insurance.

 

1.22.

Interconnection Agreement.

 

1.23.

Internal Load.

 

1.24.

Joint Transmission System.

 

1.25.

Louisville’s Cost Of Capital.

 

1.26.

Net Electric Generating Capability And Associated Electric Energy.

 

1.27.

Net Seasonal Capability.

 

1.28.

Operating Work.

 

1.29.

Owners.

 

1.30.

Representative.

 

1.31.

Trimble County General Plant Facilities.

 

1.32.

Trimble County Plant.

 

1.33.

Trimble County Site.

 

1.34.

Trimble County Unit 1.

 

1.35.

Uniform System Of Accounts.

 

ARTICLE 2. OWNERSHIP INTEREST AND SALE

 

2.1.

Ownership Interests.

 

2.2.

Sale Of Property Included In Trimble County Unit 1.

 

2.3.

Release From Lien Of Louisville’s Indenture.

 

2.4.

Closing.

 

2.5.

Additional Generating Units.

 

2.6.

Modification Of Existing Property.

 

ARTICLE 3. PURCHASE, PAYMENT, AND CLOSING

 

 

i

--------------------------------------------------------------------------------


 

3.1.

Purchase Price.

 

3.2.

Closing.

 

3.2.1.

Date And Place.

 

3.2.2.

Delivery Of Documents, Certificates, And Funds.

 

3.3.

Special Conditions.

 

3.4.

Continued Marketing By Louisville.

 

3.5.

Termination If Closing Does-Not Occur.

 

ARTICLE 4. REPRESENTATIONS, WARRANTIES, AND MUTUAL COVENANTS

 

4.1.

IMPA Representations.

 

4.1.1.

IMPA Organization

 

4.1.2.

Authority Relative To This Agreement.

 

4.1.3.

Approvals And Consents.

 

4.1.4.

Legal Proceedings.

 

4.2.

Louisville Representations.

 

4.2.1.

Louisville Organization.

 

4.2.2.

Authority Relative To This Agreement.

 

4.2.3.

Approvals And Consents.

 

4.2.4.

Legal Title.

 

4.2.5.

Condition Of Plant And Equipment.

 

4.2.6.

Legal Proceedings.

 

ARTICLE 5. OPERATING ARRANGEMENTS

 

5.1.

Authority For Operation And Management.

 

5.2.

Scheduling And Dispatching Of Electric Generation

 

5.3.

Economic Replacement Of Trimble County Unit 1 Energy.

 

5.4.

Electric Capability And Energy Entitlements.

 

5.5.

Operations Management.

 

5.5.1.

Administration Of Operating Work And Incremental Capital Assets.

 

5.5.2.

Purchasing Necessary Goods And Services.

 

5.5.3.

Procurement Of Fuel.

 

5.5.4.

Expenditure Of Funds.

 

5.5.5.

Insurance.

 

5.5.6.

Enforcement Of Claims Against Third Parties.

 

5.5.7.

Processing Claims By Third Parties.

 

5.5.8.

Delivery Of Operating data.

 

5.6.

Environmental Laws and Regulations.

 

5.7.

Indemnification Of Environmental Fines And Penalties.

 

ARTICLE 6. INCREMENTAL CAPITAL ASSETS

 

6.1.

Determination Of Need.

 

6.2.

Estimate Of Costs.

 

6.3.

Responsibility For Costs.

 

ARTICLE 7. COMPENSATION

 

7.1.

Monthly Charges.

 

7.1.1.

Fuel/Reactant Operation Expense.

 

7.2.

Fixed Operation And Maintenance Expenses.

 

7.2.1.

Non-Fuel Operating Component.

 

7.2.2.

Working Capital Component.

 

 

ii

--------------------------------------------------------------------------------


 

7.2.3.

Transmission Charge.

 

ARTICLE 8. BILLING, PAYMENTS, AND RECORDS

 

8.1.

Billings By Louisville.

 

8.2.

Payments By IMPA Or Louisville.

 

8.3.

Records.

 

ARTICLE 9. TRANSMISSION SERVICE

 

ARTICLE 10. BACKUP POWER AND ENERGY

 

10.1.

From Louisville.

 

10.2.

From Third Parties.

 

10.3.

Effective Date Of Backup Power Provision.

 

ARTICLE 11. GENERAL CONDITIONS

 

11.1.

Cooperation.

 

11.2.

Approvals.

 

11.3.

Access.

 

11.4.

Conditions Precedent To Louisville’s Obligations Hereunder.

 

11.4.1.

Accuracy Of IMPA’s Representations And Warranties.

 

11.4.2.

Capability Of Performance By IMPA.

 

11.4.3.

Opinion Of Counsel For IMPA.

 

11.4.4.

Payment Of Funds By IMPA.

 

11.5.

Conditions Precedent To IMPA’s Obligations Hereunder.

 

11.5.1.

Accuracy Of Louisville’s Representations And Warranties.

 

11.5.2.

Opinion of Counsel for Louisville.

 

11.5.3. [a05-1894_1ex10d43.htm#FCounselForLouisvill]

Opinion Of Counsel For Louisville. [a05-1894_1ex10d43.htm#FCounselForLouisvill]

 

11.6. [a05-1894_1ex10d43.htm#OnditionsPrecedentToTheRespectiveOb]

Conditions Precedent To The Respective Obligations Of The Parties.
[a05-1894_1ex10d43.htm#OnditionsPrecedentToTheRespectiveOb]

 

11.7. [a05-1894_1ex10d43.htm#EleaseFromLouisvillesIndenture]

Release From Louisville’s Indenture(s).
[a05-1894_1ex10d43.htm#EleaseFromLouisvillesIndenture]

 

11.8. [a05-1894_1ex10d43.htm#Mendments]

Amendments. [a05-1894_1ex10d43.htm#Mendments]

 

11.9. [a05-1894_1ex10d43.htm#ImitedWarranty]

Limited Warranty. [a05-1894_1ex10d43.htm#ImitedWarranty]

 

11.10. [a05-1894_1ex10d43.htm#OAgencyOrThirdPartyBeneficiary]

No Agency Or Third Party Beneficiary
[a05-1894_1ex10d43.htm#OAgencyOrThirdPartyBeneficiary]

 

ARTICLE 12. TAXES [a05-1894_1ex10d43.htm#Article12__143032]

 

12.1. [a05-1894_1ex10d43.htm#AnagementOfTaxMatters]

Management Of Tax Matters. [a05-1894_1ex10d43.htm#AnagementOfTaxMatters]

 

12.1.1. [a05-1894_1ex10d43.htm#OuisvillesResponsibility]

Louisville’s Responsibility [a05-1894_1ex10d43.htm#OuisvillesResponsibility]

 

12.1.2. [a05-1894_1ex10d43.htm#MpasResponsibility]

IMPA’s Responsibility. [a05-1894_1ex10d43.htm#MpasResponsibility]

 

12.1.3. [a05-1894_1ex10d43.htm#Peratio]

Cooperation. [a05-1894_1ex10d43.htm#Peratio]

 

12.2. [a05-1894_1ex10d43.htm#OfTaxesAndRelatedPay]

Sharing Of Taxes And Related Payments
[a05-1894_1ex10d43.htm#OfTaxesAndRelatedPay]

 

12.3. [a05-1894_1ex10d43.htm#ItleTaxesAndFe]

Payment Of Title Taxes And Fees [a05-1894_1ex10d43.htm#ItleTaxesAndFe]

 

12.4. [a05-1894_1ex10d43.htm#OfIncomeTax]

Exclusion Of Income Taxes [a05-1894_1ex10d43.htm#OfIncomeTax]

 

12.5. [a05-1894_1ex10d43.htm#Axab]

Non-creation Of Taxable Entity [a05-1894_1ex10d43.htm#Axab]

 

ARTICLE 13. INSURANCE [a05-1894_1ex10d43.htm#Article13__143037]

 

13.1. [a05-1894_1ex10d43.htm#a13_1_ProcurementOfInsurance__125518]

Procurement Of Insurance.
[a05-1894_1ex10d43.htm#a13_1_ProcurementOfInsurance__125518]

 

13.1.1. [a05-1894_1ex10d43.htm#a13_1_1_SharingOfInsuranceCosts__125526]

Sharing Of Insurance Costs.
[a05-1894_1ex10d43.htm#a13_1_1_SharingOfInsuranceCosts__125526]

 

13.1.2. [a05-1894_1ex10d43.htm#a13_1_2_ImpaNamedAsInsured__125538]

IMPA Named As Insured.
[a05-1894_1ex10d43.htm#a13_1_2_ImpaNamedAsInsured__125538]

 

13.1.3. [a05-1894_1ex10d43.htm#a13_1_3_ProcurementOfAdditionalIn_125540]

Procurement Of Additional Insurance For IMPA.
[a05-1894_1ex10d43.htm#a13_1_3_ProcurementOfAdditionalIn_125540]

 

13.1.4. [a05-1894_1ex10d43.htm#a13_1_4_SharingOfRefundsFromInsur_125542]

Sharing Of Refunds From Insurance Premiums.
[a05-1894_1ex10d43.htm#a13_1_4_SharingOfRefundsFromInsur_125542]

 

13.1.5. [a05-1894_1ex10d43.htm#a13_1_5_SharingOfInsuranceProceed_125543]

Sharing Of Insurance Proceeds
[a05-1894_1ex10d43.htm#a13_1_5_SharingOfInsuranceProceed_125543]

 

13.2. [a05-1894_1ex10d43.htm#a13_2_Destruction__125545]

Destruction. [a05-1894_1ex10d43.htm#a13_2_Destruction__125545]

 

13.2.1. [a05-1894_1ex10d43.htm#a13_2_1_DamageOrDestructionFullyC_125545]

Damage Or Destruction Fully Covered By Insurance
[a05-1894_1ex10d43.htm#a13_2_1_DamageOrDestructionFullyC_125545]

 

 

iii

--------------------------------------------------------------------------------


 

13.2.2. [a05-1894_1ex10d43.htm#a13_2_2_DamageOrDestructionNotFul_125547]

Damage Or Destruction Not Fully Covered By Insurance.
[a05-1894_1ex10d43.htm#a13_2_2_DamageOrDestructionNotFul_125547]

 

ARTICLE 14. PARTITION OF OR TRANSFER OF INTEREST IN TRIMBLE COUNTY UNIT 1
[a05-1894_1ex10d43.htm#Article14_125619]

 

14.1. [a05-1894_1ex10d43.htm#a14_1_SpecialNatureOfTrimbleCount_125621]

Special Nature Of Trimble County Unit 1 . Waiver Of Right Of Partition.
[a05-1894_1ex10d43.htm#a14_1_SpecialNatureOfTrimbleCount_125621]

 

14.2. [a05-1894_1ex10d43.htm#a14_2_TransferOfOwnershipInterest_125623]

Transfer Of Ownership Interests To Third Parties.
[a05-1894_1ex10d43.htm#a14_2_TransferOfOwnershipInterest_125623]

 

14.2.1. [a05-1894_1ex10d43.htm#a14_2_1_ConditionsOfTransfer_125626]

Conditions Of Transfer
[a05-1894_1ex10d43.htm#a14_2_1_ConditionsOfTransfer_125626]

 

14.2.2. [a05-1894_1ex10d43.htm#a14_2_2_FurtherConditionsOfTransf_125632]

Further Conditions Of Transfer
[a05-1894_1ex10d43.htm#a14_2_2_FurtherConditionsOfTransf_125632]

 

14.2.3. [a05-1894_1ex10d43.htm#a14_2_3_NonapplicabilityOfCertain_125634]

Non-applicability Of Certain Provisions
[a05-1894_1ex10d43.htm#a14_2_3_NonapplicabilityOfCertain_125634]

 

14.3. [a05-1894_1ex10d43.htm#a14_3_TransferOfAssociatedRightsA_125637]

Transfer Of Associated Rights And Interests
[a05-1894_1ex10d43.htm#a14_3_TransferOfAssociatedRightsA_125637]

 

ARTICLE 15. RIGHT OF FIRST REFUSAL [a05-1894_1ex10d43.htm#Article15_125654]

 

ARTICLE 16. ASSIGNMENT [a05-1894_1ex10d43.htm#Article16__125702]

 

16.1. [a05-1894_1ex10d43.htm#a16_1_LimitationOfAssignability__125709]

Limitation Of Assignability.
[a05-1894_1ex10d43.htm#a16_1_LimitationOfAssignability__125709]

 

16.2. [a05-1894_1ex10d43.htm#a16_2_SuccessorsAndAssigns__125710]

Successors And Assigns.
[a05-1894_1ex10d43.htm#a16_2_SuccessorsAndAssigns__125710]

 

ARTICLE 17. LIABILITY AND DEFAULT [a05-1894_1ex10d43.htm#Article17__125714]

 

17.1. [a05-1894_1ex10d43.htm#a17_1_LiabilityToThirdParties__125718]

Liability To Third Parties.
[a05-1894_1ex10d43.htm#a17_1_LiabilityToThirdParties__125718]

 

17.2. [a05-1894_1ex10d43.htm#a17_2_LiabilityBetweenTheParties__125720]

Liability Between The Parties.
[a05-1894_1ex10d43.htm#a17_2_LiabilityBetweenTheParties__125720]

 

17.3. [a05-1894_1ex10d43.htm#a17_3_Indemnification__125722]

Indemnification. [a05-1894_1ex10d43.htm#a17_3_Indemnification__125722]

 

17.4. [a05-1894_1ex10d43.htm#a17_4_NatureAndSurvivalOfRepresen_125726]

Nature And Survival Of Representations And Warranties.
[a05-1894_1ex10d43.htm#a17_4_NatureAndSurvivalOfRepresen_125726]

 

17.5. [a05-1894_1ex10d43.htm#a17_5_Default__125727]

Default. [a05-1894_1ex10d43.htm#a17_5_Default__125727]

 

17.5.1. [a05-1894_1ex10d43.htm#a17_5_1_EventsOfDefault__125727]

Events of Default. [a05-1894_1ex10d43.htm#a17_5_1_EventsOfDefault__125727]

 

17.5.2. [a05-1894_1ex10d43.htm#a17_5_2_CuringDefaultInRegardToPa_125732]

Curing Default In Regard To Paying Money.
[a05-1894_1ex10d43.htm#a17_5_2_CuringDefaultInRegardToPa_125732]

 

17.5.3. [a05-1894_1ex10d43.htm#a17_5_3_CuringDefaultForOtherThan_125737]

Curing Default For Other Than Failure To Pay Money
[a05-1894_1ex10d43.htm#a17_5_3_CuringDefaultForOtherThan_125737]

 

17.5.4. [a05-1894_1ex10d43.htm#a17_5_4_NonapplicabilityOfCurePro_125738]

Non-Applicability Of Cure Provisions
[a05-1894_1ex10d43.htm#a17_5_4_NonapplicabilityOfCurePro_125738]

 

17.5.5. [a05-1894_1ex10d43.htm#a17_5_5_AppointmentOfAReceiver__125742]

Appointment Of A Receiver.
[a05-1894_1ex10d43.htm#a17_5_5_AppointmentOfAReceiver__125742]

 

17.5.6. [a05-1894_1ex10d43.htm#a17_5_6_AdditionalObligations__125744]

Additional Obligations.
[a05-1894_1ex10d43.htm#a17_5_6_AdditionalObligations__125744]

 

17.5.7. [a05-1894_1ex10d43.htm#a17_5_7_Waivers_125745]

Waivers [a05-1894_1ex10d43.htm#a17_5_7_Waivers_125745]

 

17.5.8. [a05-1894_1ex10d43.htm#a17_5_8_LegalAndOtherCosts__125748]

Legal And Other costs.
[a05-1894_1ex10d43.htm#a17_5_8_LegalAndOtherCosts__125748]

 

17.6. [a05-1894_1ex10d43.htm#a17_6_ForceMajeure_125750]

Force Majeure [a05-1894_1ex10d43.htm#a17_6_ForceMajeure_125750]

 

ARTICLE 18. ADMINISTRATION
[a05-1894_1ex10d43.htm#Article18_Administration_125752]

 

18.1. [a05-1894_1ex10d43.htm#a18_1_CoordinationCommittee__125754]

Coordination Committee.
[a05-1894_1ex10d43.htm#a18_1_CoordinationCommittee__125754]

 

18.2. [a05-1894_1ex10d43.htm#a18_2_Membership__125757]

Membership. [a05-1894_1ex10d43.htm#a18_2_Membership__125757]

 

18.3. [a05-1894_1ex10d43.htm#a18_3_Meetings__125759]

Meetings. [a05-1894_1ex10d43.htm#a18_3_Meetings__125759]

 

18.4. [a05-1894_1ex10d43.htm#a18_4_Functions_125800]

Functions [a05-1894_1ex10d43.htm#a18_4_Functions_125800]

 

18.5. [a05-1894_1ex10d43.htm#a18_5_Records_125803]

Records [a05-1894_1ex10d43.htm#a18_5_Records_125803]

 

18.6. [a05-1894_1ex10d43.htm#a18_6_Expenses__125804]

Expenses. [a05-1894_1ex10d43.htm#a18_6_Expenses__125804]

 

18.7. [a05-1894_1ex10d43.htm#a18_7_Conduct_125806]

Conduct [a05-1894_1ex10d43.htm#a18_7_Conduct_125806]

 

ARTICLE 19. DISAGREEMENT [a05-1894_1ex10d43.htm#Article19_Disagreement_125808]

 

19.1. [a05-1894_1ex10d43.htm#a19_1_Consultation__125809]

Consultation. [a05-1894_1ex10d43.htm#a19_1_Consultation__125809]

 

19.2. [a05-1894_1ex10d43.htm#a19_2_Disagreement__125811]

Disagreement. [a05-1894_1ex10d43.htm#a19_2_Disagreement__125811]

 

19.2.1. [a05-1894_1ex10d43.htm#a19_2_1_Arbitration__125813]

Arbitration. [a05-1894_1ex10d43.htm#a19_2_1_Arbitration__125813]

 

ARTICLE 20. REMEDIES [a05-1894_1ex10d43.htm#Article20_Remedies_125817]

 

20.1. [a05-1894_1ex10d43.htm#a20_1_AllRemedies_Setoff__125818]

All Remedies . Setoff. [a05-1894_1ex10d43.htm#a20_1_AllRemedies_Setoff__125818]

 

20.2. [a05-1894_1ex10d43.htm#a20_2_InjunctiveRelief__125822]

Injunctive Relief. [a05-1894_1ex10d43.htm#a20_2_InjunctiveRelief__125822]

 

20.3. [a05-1894_1ex10d43.htm#a20_3_NoRemedyExclusive__125823]

No Remedy Exclusive. [a05-1894_1ex10d43.htm#a20_3_NoRemedyExclusive__125823]

 

20.4. [a05-1894_1ex10d43.htm#a20_4_FailureToParticipateInIncre_125825]

Failure To Participate In Incremental Capital Assets.
[a05-1894_1ex10d43.htm#a20_4_FailureToParticipateInIncre_125825]

 

ARTICLE 21. MISCELLANEOUS [a05-1894_1ex10d43.htm#Article21_Miscellaneous_125828]

 

 

iv

--------------------------------------------------------------------------------


 

21.1. [a05-1894_1ex10d43.htm#a21_1_GoverningLaw__125829]

Governing Law. [a05-1894_1ex10d43.htm#a21_1_GoverningLaw__125829]

 

21.2. [a05-1894_1ex10d43.htm#a21_2_NoticeToParties__125830]

Notice To Parties. [a05-1894_1ex10d43.htm#a21_2_NoticeToParties__125830]

 

21.3. [a05-1894_1ex10d43.htm#a21_3_ArticleHeadingsNotToAffectM_125834]

Article Headings Not To Affect Meaning.
[a05-1894_1ex10d43.htm#a21_3_ArticleHeadingsNotToAffectM_125834]

 

21.4. [a05-1894_1ex10d43.htm#a21_4_Counterparts__125835]

Counterparts. [a05-1894_1ex10d43.htm#a21_4_Counterparts__125835]

 

21.5. [a05-1894_1ex10d43.htm#a21_5_Time__125836]

Time. [a05-1894_1ex10d43.htm#a21_5_Time__125836]

 

21.6. [a05-1894_1ex10d43.htm#a21_6_Severability__125837]

Severability. [a05-1894_1ex10d43.htm#a21_6_Severability__125837]

 

21.7. [a05-1894_1ex10d43.htm#a21_7_Integration__125840]

Integration. [a05-1894_1ex10d43.htm#a21_7_Integration__125840]

 

21.8. [a05-1894_1ex10d43.htm#a21_8_ComputationOfTime__125841]

Computation Of Time. [a05-1894_1ex10d43.htm#a21_8_ComputationOfTime__125841]

 

21.9. [a05-1894_1ex10d43.htm#a21_9_Waiver__125845]

Waiver. [a05-1894_1ex10d43.htm#a21_9_Waiver__125845]

 

21.10. [a05-1894_1ex10d43.htm#a21_10_EqualOpportunityClause__125846]

Equal Opportunity Clause.
[a05-1894_1ex10d43.htm#a21_10_EqualOpportunityClause__125846]

 

21.11. [a05-1894_1ex10d43.htm#a21_11_NonsegregatedFacilities__125851]

Non-Segregated Facilities.
[a05-1894_1ex10d43.htm#a21_11_NonsegregatedFacilities__125851]

 

21.12. [a05-1894_1ex10d43.htm#a21_12_Condemnation__125854]

Condemnation. [a05-1894_1ex10d43.htm#a21_12_Condemnation__125854]

 

ARTICLE 22. TERM AND TERMINATION
[a05-1894_1ex10d43.htm#Article22_TermAndTermination_125855]

 

22.1. [a05-1894_1ex10d43.htm#a22_1_Termination__125856]

Termination. [a05-1894_1ex10d43.htm#a22_1_Termination__125856]

 

22.2. [a05-1894_1ex10d43.htm#a22_2_RetirementOfProperty__125859]

Retirement Of Property.
[a05-1894_1ex10d43.htm#a22_2_RetirementOfProperty__125859]

 

22.3. [a05-1894_1ex10d43.htm#a22_3_RetirementCosts__125901]

Retirement Costs. [a05-1894_1ex10d43.htm#a22_3_RetirementCosts__125901]

 

 

 

 

 

v

--------------------------------------------------------------------------------


 

AGREEMENT

 

This Agreement, dated February 1, 1993, between Louisville Gas and Electric
Company (“Louisville” or a “Party”), a Kentucky corporation, and Indiana
Municipal Power Agency (“IMPA” or a “Party”), a body corporate and politic and a
political subdivision of the State of Indiana, collectively (the “Parties”).

 

WHEREAS, IMPA is an agency composed of numerous municipally-owned electric
systems, and is empowered, among other things, to plan, finance, develop, own
and operated projects to supply electric power and energy on a collective basis
for the present and future needs of its members; and

 

WHEREAS, Louisville is a regulated public utility and owns and operates
facilities for the generation, transmission, and distribution of electric power
and energy in the Commonwealth of Kentucky, and

 

WHEREAS, IMPA owns and operates facilities for the generation and transmission
of electric power and energy to provide electric power and energy to its members
in the State of Indiana, and

 

WHEREAS, Louisville is the owner of the Trimble County Plant, consisting of
Trimble County Unit 1, the Trimble County General Plant Facilities, and the
Trimble County Site, of which Illinois Municipal Electric Agency (“IMEA”) owns
an undivided 12.12 percent interest in Trimble County Unit 1; and

 

WHEREAS, Louisville and IMPA are entering into this Agreement to establish (a)
the respective ownership interests of the Parties in Trimble County Unit 1, and
(b) the respective obligations and rights of the Parties with respect to the
operation and maintenance of Trimble County Unit 1.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, and subject to the terms and conditions herein set forth, the
Parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1.
DEFINITIONS

 

1.1.          Agreed Rate.

 

Two (2) percent per annum above the published prime commercial lending rate
established from time to time by Chase Manhattan Bank, N.A., New York, New York.

 

1.2.          Agreement.

 

This Participation Agreement between Louisville and IMPA dated as of February 1,
1993.

 

1.3.          Available.

 

The state in which a unit is capable of providing service regardless of the
capacity level that can be provided.

 

1.4.          Capacity Factor.

 

The ratio of the actual net electric energy generated by Trimble County Unit 1
in a period of time to the maximum net electric energy that could be generated
by the same unit in the same period of time if such unit operated uninterrupted
at its Net Seasonal Capability rating.

 

1.5.          Closing.

 

The delivery of documents and certificates and the payment of money as provided
in Article 3.

 

1.6.          Commercial Operation Date.

 

December 23, 1990, the date on which Trimble County Unit 1 was determined by
Louisville to be reliable as a source of electric capacity and energy.

 

1.7.          Construction Work.

 

All engineering, design, contract preparation, purchasing (of equipment,
materials, and supplies), construction, supervision, expediting, inspection,
accounting, testing and start-up for the Trimble County Plant and preparation of
operating and equipment manuals, quality assurance manuals, emergency action
plans, all reports required by regulatory authorities and the conduct of
hearings and all other activities incidental to obtaining requisite permits,
licenses, and certificates for the construction and operation of the Trimble
County Plant prior to the Commercial Operation Date of Trimble County Unit 1 in
accordance with Electric Plant Instruction No. 3, Components of Construction
Cost, Uniform System of Accounts. Construction Work, as used in

 

2

--------------------------------------------------------------------------------


 

Article 15 hereof, shall refer to the categories of costs and expenses set forth
above, which relate to the unit to be constructed referenced in Article 15.

 

1.8.          Coordination Committee.

 

The committee established pursuant to Article 18 hereof.

 

1.9.          Delivery Points.

 

The interconnection points of Louisville’s system with the Joint Transmission
System and with any other utility or utilities with which IMPA has contracted
for transmission service to transmit power from Louisville to IMPA.

 

1.10.        Effective Date.

 

The date on which Closing occurs pursuant to Article 3 of this Agreement.

 

1.11.        Electric Capability.

 

Megawatts (MW) of electric demand.

 

1.12.        Electric Energy.

 

Megawatt-hours (MWH) of electric energy.

 

1.13.        Electric Capability And Energy.

 

Electric Capability and associated Electric Energy.

 

1.14.        Electric Capability And Energy Entitlement.

 

The percentage of the Net Electric Generating Capability and Associated Electric
Energy of Trimble County Unit 1 to which Louisville or IMPA, as the case may be,
is entitled under Article 5.4 of this Agreement.

 

1.15.        Execution Date.

 

The date upon which the Parties entered into this Agreement, which appears at
the beginning of this Agreement.

 

1.16.        Fixed Operation and Maintenance Expenses.

 

The Fixed Operation and Maintenance Expenses are calculated as the sum of the
following expenses as they relate to the operation ~ and maintenance of Trimble
County Unit 1, Trimble County General Plant Facilities (as such pertain to
Trimble County Unit 1), and the Trimble County Site (as such pertain to Trimble
County Unit 1), as recorded in Louisville’s accounting records under the Uniform
System of Accounts:

 

3

--------------------------------------------------------------------------------


 

(a)           Operation supervision and engineering (Account 500).

 

(b)           Steam expenses (Account 502 except for scrubber reactant).

 

(c)           Electric expenses (Account 505).

 

(d)           Miscellaneous steam power expenses (Account 506).

 

(e)           Rents (Account 507).

 

(f)            Maintenance supervision and engineering (Account 510).

 

(g)           Maintenance of structures (Account 511).

 

(h)           Maintenance of boiler plant (Account 512).

 

(i)            Maintenance of electric plant (Account 513).

 

(j)            Maintenance of miscellaneous steam plant (Account 514).

 

1.17.        Force Majeure.

 

Any cause beyond the reasonable control of a Party, and which by reasonable
efforts the Party is unable to overcome, including without limitation, the
following: acts of God; strikes, lockouts, or other industrial disturbances;
acts of public enemies; acts, orders, or absence of necessary orders and permits
of any kind, from the government of the United States, or from the government of
one of its sovereign states, or any of their departments, agencies, or
officials, or from any civil or military authority insurrections; riots; delay
in transportation; unforeseen soil conditions; equipment, material, supplies,
labor, or machinery shortages; epidemics; landslides; lightning; earthquakes;
fire; hurricanes; tornadoes; storms; floods; washouts; drought; arrest; war;
civil disturbances; explosions; breakage or accident to machinery, equipment,
transmission lines, pipes, or canals; partial or entire failure of utility
service; breach of contract by any supplier, contractor, subcontractor, laborer,
or materialman; sabotage; injunction; blight; famine; blockage; quarantine; or
any other similar or dissimilar cause or event not reasonably within the control
of the Party. Force Majeure does not include financial inability to pay, and
shall not, in any event, excuse payment for obligations already incurred
hereunder at the time such claim is made.

 

1.18.        Fuel/Reactant Operation Expenses.

 

The fuel/reactant operation expenses are calculated as the sum of the following
expenses as recorded in Louisville’s accounting records under the Uniform System
of Accounts:

 

(a)           Fuel (Account 501).

 

(b)           Scrubber reactant expenses in Steam Expenses (Account 502).

 

4

--------------------------------------------------------------------------------


 

1.19.        Good Utility Practice.

 

At a particular time, any of the practices, methods, and acts, which, in the
exercise of reasonable judgment in the light of the facts known at the time the
decision was made, would have been expected to accomplish the desired result or
further the possibility of achieving such result, at a reasonable cost
consistent with reliability and safety and all applicable laws and governmental
rules, regulations, and orders pertaining to Trimble County Plant. Such
practices, methods, and acts shall include, but shall not be limited to, any of
the practices, methods, and acts engaged in or approved by other members of the
electric utility industry at, prior to, or subsequent to the time the decision
was made. Good Utility Practice is not intended to be limited to the optimum
practice, method, or act to the exclusion of all others, but rather to be a
number of possible practices, methods, or acts.

 

1.20.        Incremental Capital Assets.

 

All assets of the Trimble County Plant pertaining to the use of Trimble County
Unit 1 which are not included in Accounts 101, 106, or 107 of the Uniform System
of Accounts on the Commercial Operation Date, or such later date as is necessary
to complete the original construction of Trimble County Unit 1 and the Trimble
County General Plant Facilities and the Trimble County Site as they pertain to
Trimble County Unit 1.

 

1.21.        Insurance.

 

Policies of insurance of any type procured and maintained, including any
self-insurance maintained by Louisville or jointly by the Parties, relating to
Trimble County Unit I on and after its Commercial Operation Date, in accordance
with Article 13 hereof.

 

1.22.        Interconnection Agreement.

 

The agreement between Louisville and IMPA as such agreement may be amended from
time to time, providing for purchases and sales of electric capacity and energy
between the Parties, and specifying the rates to be charged for such
transactions as filed with the Federal Energy Regulatory Commission (“FERC”).

 

1.23.        Internal Load.

 

Aggregate electric demand of all retail consumers served, including those served
under non-firm (interruptible) rate schedules, and associated transmission and
distribution losses.

 

1.24.        Joint Transmission System.

 

The Joint Transmission System shall be the transmission facilities owned and
jointly operated by PSI Energy (“PSI”), IMPA, and Wabash Valley Power
Association

 

5

--------------------------------------------------------------------------------


 

(“WVPA”) functionally serving as transmission facilities, all having an
operating voltage of 69,000 volts or higher.

 

1.25.        Louisville’s Cost Of Capital.

 

An amount determined by the weighted average cost of capital based on
Louisville’s capital structure at the end of the prior month, including
short-term debt, long-term debt, preferred stock, and common equity. The cost
rates for short-term debt, long-term debt, and preferred stock shall be
determined based on the average embedded cost at the end of the prior month. The
cost of common equity shall be based upon the rate of return on common equity
allowed by the Kentucky Public Service Commission, or its successor, by its
Order in Louisville’s last general rate case.

 

1.26.        Net Electric Generating Capability And Associated Electric Energy.

 

The maximum continuous ability of Trimble County Unit 1 to produce power which
can be available at any particular time, less any power required for operation
of the unit, taking into account all relevant conditions and factors affecting
or limiting the capability of the unit to produce power at such time, including,
without limitation, availability and quality of fuel, any mechanical or other
defects, breakdowns, malfunctions, or environmental and permit limitations then
existing.

 

1.27.        Net Seasonal Capability.

 

The steady hourly output, less auxiliary usage, which generating equipment is
expected to produce under ideal conditions, and adjusted due to seasonal
variations in ambient temperature, condensing water availability and/or
temperature, reservoir levels, scheduled reservoir discharge, river flow head,
etc. Such output shall be declared on a monthly basis and determined according
to testing criteria defined in the East Central Area Reliability Coordination
Agreement’s Document No. 4 entitled, “Criteria and Method For the Uniform Rating
of Generating Equipment.”

 

1.28.        Operating Work.

 

All engineering, contract preparation, purchasing, repair, supervision,
recruitment, training, expediting, inspection, accounting, testing, protection,
operating, management, maintenance, and all other work and activities associated
with operating Trimble County Unit 1 which are not included in Construction
Work, but excluding all work on any Incremental Capital Assets.

 

1.29.        Owners.

 

The Parties and Illinois Municipal Electric Agency (“IMEA”).

 

6

--------------------------------------------------------------------------------


 

1.30.        Representative.

 

A Party’s member of the Coordination Committee as set forth in Article 18 of
this Agreement.

 

1.31.        Trimble County General Plant Facilities.

 

Facilities on the Trimble County Site, excluding those in which an interest is
conveyed as identified in Appendix B, which are necessary for use by IMPA with
respect to its proportional ownership of Trimble County Unit 1, for which IMPA
shall have a non-exclusive license, substantially in the form shown in Appendix
C, to use consistent with its ownership interests. Ownership in such facilities
is not conveyed to IMPA hereunder. Such facilities are identified in Appendix C
hereto, and in the absence of other units at the Trimble County Site, all such
facilities shall be considered to pertain to the use of Trimble County Unit 1.

 

1.32.        Trimble County Plant.

 

The generating plant at a site along the Ohio River at river mile 571.4 at Wises
Landing in Trimble County, Kentucky, which plant currently consists of a single
coal-fired steam electric generating unit of 495,000 kilowatts, and includes
Trimble County Unit 1, the Trimble County General Plant Facilities, and the
Trimble County Site.

 

1.33.        Trimble County Site.

 

Certain land, consisting of approximately 2,200 acres, and certain rights in
land owned by Louisville, including the land on which Trimble County Unit 1 is
constructed and including that portion of the land underlying Trimble County
Unit 1 which is conveyed to IMPA under Article 2.2 hereof. In the absence of
other units at the Trimble County Site, all such land shall be considered to
pertain to the use of Trimble County Unit 1.

 

1.34.        Trimble County Unit 1.

 

The 495,000 kilowatt unit, located at the Trimble County Site, consisting of the
property set forth in Appendix B hereto.

 

1.35.        Uniform System Of Accounts.

 

The FERC’s “Uniform System of Accounts Prescribed for Public Utilities and
Licensees (Class A and Class B)”, in effect as of the date of this Agreement, as
such Uniform System of Accounts may be modified from time to time. References in
this Agreement to any specific account number shall mean the account number in
effect as of the Execution Date of this Agreement or any successor account.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 2.

OWNERSHIP INTEREST AND SALE

 

2.1.          Ownership Interests.

 

Trimble County Unit 1 shall be owned by the Parties and IMEA as tenants in
common. The undivided ownership interest of each Party and IMEA in Trimble
County Unit 1 shall be free and clear of the lien of any indenture of mortgage,
deed of trust, bond resolution, or other instrument (hereinafter called
“indenture”) establishing a lien upon some or all of the property of the other
Party or IMEA. The undivided ownership interests of Louisville, IMPA, and IMEA
in Trimble County Unit 1 shall be 75.00, 12.88, and 12.12 percent, respectively.
Trimble County Unit 1 is more specifically described in Appendix B attached
hereto which may be revised from time to time in accordance with this Agreement.
Louisville shall retain full ownership of the Trimble County General Plant
Facilities as described in Appendix C attached hereto, subject to the non-
exclusive licenses granted to IMPA hereunder and to IMEA. Louisville shall
retain full ownership of the Trimble County Site except for that portion of the
Trimble County Site conveyed to IMPA pursuant to Article 2.2, and except for
that portion of the Trimble County Site previously conveyed to IMEA, and subject
to the reciprocal easements over the Trimble County Site conveyed to and by
Louisville, IMPA, and IMEA.

 

It is recognized by the Parties, however, that various items of property
included in Trimble County Unit 1 may be leased from others in lieu of
purchasing such items of property. Nothing in this Agreement shall preclude the
Parties from leasing such items of property. Such leased property shall be held
by the Owners in an undivided ownership as tenants in common.

 

2.2.          Sale Of Property Included In Trimble County Unit 1.

 

At the Closing, from its ownership share of Trimble County Unit i~ Louisville
shall sell and convey to IMPA, and IMPA shall purchase from Louisville, a 12.88
percent undivided ownership interest as a tenant in common in Trimble County
Unit 1 as set forth in Appendix B. Upon such conveyance, the undivided ownership
shares of Trimble County Unit 1 shall be as follow: Louisville.  75 percent,
IMPA- 12.88 percent, IMEA- 12.12 percent. Such conveyance shall be by Bill of
Sale substantially in the form shown in Appendix A attached hereto and made a
part hereof

 

From its ownership share of the Trimble County Site, Louisville shall further
convey to IMPA by general warranty deed, substantially in the form shown in
Appendix E, an undivided ownership interest in 12.88 percent of that portion of
the real estate constituting the Trimble County Site underlying Trimble County
Unit 1 to be held is tenants in common. Upon such conveyance, the undivided
ownership shares of that portion of the real estate constituting the Trimble
County Site underlying Trimble County Unit 1 shall be as follow: Louisville
75 percent, IMPA 12.88 percent, IMEA . 12.12 percent.

 

8

--------------------------------------------------------------------------------


 

Louisville shall further grant to IMPA a nonexclusive license, substantially in
the form shown in Appendix C, to use the Trimble County General Plant Facilities
and a non-exclusive easement, substantially in the form shown in Appendix F,
over that portion of the Trimble County Site owned by Louisville, as the Trimble
County- General Plant Facilities and the Trimble County Site pertain to IMPA’s
use of Trimble County Unit 1. IMPA shall rant to Louisville and any other Owners
of Trimble County Unit 1 an easement, substantially in the form shown in
Appendix G, over IMPA’s interest in the Trimble County Site.

 

Further, after the Closing, the Parties shall execute such other instruments, if
any, as may be necessary or appropriate to confirm the respective rights and
interests of the Parties hereunder and to maintain their respective ownership
interests.

 

2.3.          Release From Lien Of Louisville’s Indenture.

 

At the Closing, Louisville shall furnish to IMPA a properly executed release of
that portion of the property being conveyed to IMPA at the Closing from the lien
of any and all indentures, applicable to Louisville’s property conveyed to IMPA
hereunder.

 

2.4.          Closing.

 

The Closing shall be held in accordance with the provisions of Article 3.

 

2.5.          Additional Generating Units.

 

Subject to Article 15 hereof, Louisville shall have the sole and exclusive right
to own, install, enlarge, modify, and operate any generating unit or units other
than Trimble County Unit 1, as well as any other facility, including necessary
appurtenances thereto, on the Trimble County Site, provided that such other
units or facilities shall not be so installed, enlarged, modified, and operated,
as the case may be, as to unreasonably impair (economically or operationally)
the operation of Trimble County Unit 1.

 

2.6.          Modification Of Existing Property.

 

Subject to the approval of the Coordination Committee, and in accordance with
the terms of this Agreement, Louisville shall have the right to use, enlarge,
modify, or relocate any facilities installed as a part of Trimble County Unit 1
or Trimble County General Plant Facilities in connection with the installation,
enlargement, modification, or operation, as the case may be, of such other unit
or units or facilities provided that:

 

(a)           such use, enlargement, modification, or relocation of Trimble
County Unit 1 facilities or Trimble County General Plant Facilities shall not
unreasonably impair (economically or operationally) the operation of Trimble
County Unit 1; and

 

(b)           the cost of such use, enlargement, modification, or relocation of
Trimble County Unit 1 facilities or Trimble County General Plant Facilities, in
connection with such other unit or units or facilities, shall be borne by
Louisville (except that if such use,

 

9

--------------------------------------------------------------------------------


 

enlargement, modification, or relocation of Trimble County Unit 1 facilities or
Trimble County General Plant Facilities is in connection with the installation,
enlargement, modification, or operation of any additional unit or units or
facilities which are owned or to be owned by the Owners in common, then the cost
of such use, enlargement, modification, or relocation of said Trimble County
Unit 1 facilities or Trimble County General Plant Facilities shall be shared by
the Owners in proportion to their respective ownership interests in such
additional unit or units or facilities); and

 

(c)           such action shall not enlarge or diminish the respective ownership
interests of the Owners in any part of Trimble County Unit 1; and

 

(d)           such action shall not enlarge or diminish the Owner’s respective
obligations to share in the costs of any part of Trimble County Unit 1; and

 

(e)           further, where modification of existing property and rights
requires revisions to existing documents setting forth the respective rights and
interests of the Owners, or where new conveyances are required to properly
effectuate the modifications to property and rights made hereunder, the Parties
agree to cooperate to promptly execute and deliver such documents.

 

ARTICLE 3.

PURCHASE, PAYMENT, AND CLOSING

 

3.1.          Purchase Price.

 

The purchase price for IMPA’s 12.88 percent undivided ownership interest in
Trimble County Unit 1 shall be $91,075,617 (the amount established pursuant to
the Option Agreement of December 30, 1991, between the Parties) (the “Purchase
Price”), paid at Closing in immediately available funds.

 

3.2.          Closing.

 

3.2.1.                       Date And Place.

 

Provided that the conditions in Article 3.3 hereof have been fulfilled, Closing
shall occur at such location as may be selected by the Parties, on such date as
set forth in the Option Agreement, or on such other date as mutually agreed upon
by the Parties.

 

3.2.2.                       Delivery Of Documents, Certificates, And Funds.

 

At the Closing, Louisville shall deliver to IMPA the Bill of Sale, deed,
easement, license, the release of any and all indentures of the ownership
interest in Trimble County Unit 1 to be conveyed to IMPA hereunder at the
Closing from the lien of such indenture(s), and all certificates and evidences
of authorizations, approvals, and documents as provided for herein. IMPA shall
deliver to Louisville the Purchase Price at the Closing, in immediately
available funds and all certificates, easements, and evidences of
authorizations, approvals, and documents as provided for herein.

 

10

--------------------------------------------------------------------------------


 

3.3.          Special Conditions.

 

IMPA’s obligation to complete the transaction as contemplated in this Article
shall be subject to the fulfillment, prior to Closing, of each of the following
special conditions:

 

(a)           IMPA shall have exercised the Option set forth in the Option
Agreement of December 30, 1991, between the Parties.

 

(b)           IMPA shall have obtained entitlement or contractual authority and
any required regulatory approval for the use of such transmission system or
systems as are necessary to transmit power and energy from the Delivery Points
to IMPA.

 

(c)           IMPA shall have issued and sold tax-exempt bonds sufficient in
amount to pay for any and all sums due to be paid by IMPA to Louisville at
Closing.

 

(d)           The Parties shall have executed the Interconnection Agreement.

 

IMPA shall endeavor in good faith to fulfill each of these special conditions as
soon as reasonably practicable. In the event IMPA determines that it cannot
fulfill the sale of tax-exempt bonds, it shall notify Louisville. IMPA shall
regularly report on its progress to Louisville.

 

Should IMPA fail or be unable to close by Closing due to its inability to meet
these special conditions, the Agreement shall terminate without penalty to
either Party.

 

3.4.          Continued Marketing By Louisville.

 

IMPA understands and acknowledges that Louisville may incur certain costs should
Closing not occur. IMPA shall undertake to keep Louisville promptly and
adequately informed of its efforts and progress toward satisfying the conditions
set forth in Article 3.3 above, as well as any event, situation, or occurrence
which could adversely affect IMPA’s ability or decision to close as scheduled.
In this regard, IMPA shall regularly, no less frequently than monthly, report on
its efforts and progress, and shall declare its intention to close as scheduled.

 

Except as otherwise specifically provided in this Agreement, IMPA also
understands and acknowledges that Louisville, in its sole discretion, reserves
the right to sell prior to and subsequent to the Closing, all or any portion of
Trimble County Unit 1 or the output thereof, including the Trimble County
General Plant Facilities and the Trimble County Site, other than the portion to
be conveyed to IMPA hereunder.

 

3.5.          Termination If Closing Does-Not Occur.

 

Should Closing not occur at the time set for Closing under Article 3.2.1 due to
any default or failure to satisfy any condition or contingency by IMPA, this
Agreement shall immediately terminate with Louisville having no further
obligation or liability

 

11

--------------------------------------------------------------------------------


 

hereunder. In such event, the Unit Power Purchase Agreement of December 30,
1991, between Louisville and IMPA, shall remain in full force and effect.

 

ARTICLE 4.

REPRESENTATIONS, WARRANTIES, AND MUTUAL COVENANTS

 

4.1.          IMPA Representations.

 

IMPA hereby represents and warrants to Louisville as of the Closing as follows:

 

4.1.1.                       IMPA Organization.

 

IMPA is a body corporate and politic and a political subdivision of the State of
Indiana, duly organized, validly existing and in good standing under the laws of
the State of Indiana, has the full power, legal capacity, and authority to enter
into this Agreement and related agreements, and to carry out the transactions
contemplated by this Agreement, and to carry on its business as it is now being
conducted and as it is contemplated to be conducted after the Closing. IMPA has
delivered to Louisville on or before the Closing a true and complete copy of its
Statement of Organization and By-Laws as amended to date.

 

4.1.2.                       Authority Relative To This Agreement.

 

The execution, delivery, and performance by IMPA of this Agreement have been
duly authorized by all necessary corporate action on the part of IMPA, and the
execution, delivery, and performance by IMPA of the Interconnection Agreement
will have been duly authorized by all necessary corporate action on the part of
IMPA prior to Closing. The execution, delivery, and performance by IMPA of this
Agreement and the Interconnection Agreement do not contravene any law, or any
governmental rule, regulation, or order, applicable to IMPA or its properties,
or the Statement of Organization or By-Laws of IMPA and do not and will not
contravene the provisions of, or constitute a default under, any indenture,
mortgage, contract, or other instrument to which IMPA is a party or by which
IMPA is bound, and this Agreement constitutes a legal, valid, and binding
obligation of IMPA, enforceable in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, or similar laws at the
time in effect.

 

4.1.3.                       Approvals And Consents.

 

Any consent or approval of, giving of notice to, registration with, or taking of
any other action by any state, federal, or other governmental commission, court,
agency, or regulatory authority including, without limitation, the Indiana
Utility Regulatory Commission, the Federal Energy Regulatory Commission, and the
Securities and Exchange Commission, in connection with the execution, delivery,
and performance of this Agreement and the Interconnection Agreement required to
be obtained by IMPA on or before the Closing will have been obtained by the
Closing.

 

12

--------------------------------------------------------------------------------


 

4.1.4.                       Legal Proceedings.

 

There is no materially adverse legal action, suit, arbitration, governmental
investigation, or other legal or administrative proceeding, or any order,
decree, or judgment in progress, pending or in effect, or to the knowledge of
IMPA threatened against or relating to IMPA in connection with or relating to
the transactions contemplated by this Agreement, and IMPA does not know or have
any reason to be aware of any basis for the same.

 

4.2.          Louisville Representations.

 

Louisville hereby represents and warrants to IMPA as of the Closing as follows:

 

4.2.1.                       Louisville Organization.

 

Louisville is a corporation duly organized and validly existing under the laws
of the Commonwealth of Kentucky, and has corporate power to carry on its
business as it is now being conducted and as it is contemplated to be conducted
after the Closing. Louisville has delivered to IMPA on or before the Closing a
true and complete copy of its Articles of Incorporation and By-Laws as amended
to date.

 

4.2.2.                       Authority Relative To This Agreement.

 

The execution, delivery, and performance by Louisville of this Agreement and the
Interconnection Agreement have been duly authorized, or by Closing, will be
ratified by all necessary corporate action on the part of Louisville, do not
contravene any law, or any governmental rule, regulation, or order, applicable
to Louisville or its properties, or the Articles of Incorporation or By-Laws of
Louisville and do not and will not contravene the provisions of, or constitute a
default under, any indenture, mortgage, contract, or other instrument to which
Louisville is a party or by which Louisville is bound, and this Agreement
constitutes a legal, valid, and binding obligation of Louisville, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, or similar laws at the time in effect.

 

4.2.3.                       Approvals And Consents.

 

Any consent or approval of, giving of notice to, registration with, or taking of
any other action by any state, federal, or other governmental commission, court,
agency, or regulatory authority including, without limitation, the Kentucky
Public Service Commission, the Federal Energy Regulatory Commission, and the
Securities and Exchange Commission, in connection with the execution, delivery,
and performance of this Agreement and the Interconnection Agreement required to
be obtained by Louisville on or before the Closing will have been obtained by
the Closing.

 

13

--------------------------------------------------------------------------------


 

4.2.4.                       Legal Title.

 

Louisville has good and marketable title to the assets conveyed to IMPA free and
clear of all liens, except easements, restrictions, . and stipulations of
record, and the lien of current real property taxes not delinquent, subject to
the rights of IMEA which owns a 12.12 percent undivided interest as tenants in
common to the assets conveyed. Before Closing, Louisville shall provide to IMPA
a list of all easements, restrictions, and stipulations of record. Within thirty
days thereafter, IMPA shall consent to such easements, restrictions, and
stipulations of record, which consent shall not unreasonably be withheld, if it
reasonably determines that the easements, restrictions, and stipulations of
record will not adversely affect the marketability of said title. Should IMPA
reasonably refuse to consent to any such easement, restriction, or stipulation
of record, Louisville, at its option and at its expense, may (I) remove such
easement, restriction, or stipulation of record from the property, or (ii)
remove the limiting language “except easements, restrictions, or stipulations of
record’ from the representation of good and marketable title in this Article,
and convey good and marketable title subject only to current taxes not
delinquent, or (iii) purchase standard form title insurance with respect to the
real estate to be conveyed herein in favor of IMPA, which title insurance, if
obtainable, will insure over any easement, restriction, or stipulation of record
adversely affecting marketability of said title, reasonably objected to by IMPA.
If title insurance is obtained under this provision in favor of IMPA, Louisville
shall be responsible for the cost of such title insurance covering the real
estate conveyed to IMPA, up to a maximum of $5,000.00, with IMPA being
responsible for the cost of such insurance above $5,000.00.

 

4.2.5.                       Condition Of Plant And Equipment.

 

As of the Closing Date, the portions of the Trimble County Plant pertaining to
the original construction of Trimble County Unit 1 are capable of full
operation, according to their design and specifications, except as set forth in
a certificate in the form attached as Appendix D hereto.

 

4.2.6.                       Legal Proceedings.

 

There is no materially adverse legal action, suit, arbitration, governmental
investigation, or other legal or administrative proceeding, or any order,
decree, or judgment in progress, pending or in effect, or to the knowledge of
Louisville threatened against or relating to Louisville in connection with or
relating to the transactions contemplated by this Agreement, and Louisville does
not know or have any reason to be aware of any basis for the same.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 5.

OPERATING ARRANGEMENTS

 

5.1.          Authority For Operation And Management.

 

Subject to any directions from the Coordination Committee, Louisville shall have
sole authority to manage, control, maintain, and operate (including dispatch)
Trimble County Unit 1 for the benefit of each Party’s respective interest and
Louisville shall take all steps which it deems necessary or appropriate for that
purpose. Louisville shall discharge such authority in accordance with Good
Utility Practice and the other provisions of this Agreement.

 

5.2.          Scheduling And Dispatching Of Electric Generation

 

When Trimble County Unit 1 is~ Available, IMPA shall have the right to schedule,
subject to the scheduling provisions herein, all, or any part that is five (5)
megawatts or greater, of its Electric Capability and Energy Entitlement in
Trimble County Unit 1 (or as such Electric Capability and Energy Entitlement may
be modified herein); provided, that during periods when Trimble County Unit 1 is
being operated at minimum generation, IMPA, unless otherwise agreed to by
Louisville, shall not schedule less than what its Electric Capability and Energy
Entitlement in Trimble County Unit 1 would have been had the Net Electric
Generating Capability and Associated Electric Energy of Trimble County Unit 1
been restricted to such minimum generation. Louisville shall promptly notify
IMPA of any significant change in the Net Electric Generating Capability of
Trimble County Unit 1. As used in this paragraph, the term “minimum generation’
means the Net Electric Generating Capability level below which Trimble County
Unit 1 cannot operate in a stable manner and must be shut down.

 

Louisville and IMPA shall each be entitled to dispose of their respective
Electric Capability and Energy Entitlement through scheduled transactions with
other electric utilities in a manner consistent with Good Utility Practice.

 

IMPA shall schedule Electric Energy to be delivered pursuant to this Agreement
prior to 12:00 noon E.S.T. of the day prior to delivery; provided that, for
Saturdays, Sundays, Mondays, and holidays recognized by Louisville, IMPA shall
schedule the Electric Energy prior to 12:00 noon E.S.T. on the last normal work
day prior to the weekend or holiday. : Schedules shall be subject to change
after 12:00 noon E.S.T. of the applicable day on which the schedule is submitted
only upon the mutual consent of the Parties, but Louisville shall make every
reasonable effort to accommodate changes in the schedules. All schedules shall
be in increments of whole megawatts; provided, that where IMPA’s full
entitlement is requested and available, IMPA shall be entitled to its full
Electric Capability and Energy Entitlement. Prior to each calendar year,
Louisville shall notify IMPA of the holidays to be recognized by Louisville for
that year. In the event Louisville fails to provide such notice, the said
holidays shall be the same as for the prior year.

 

15

--------------------------------------------------------------------------------


 

Louisville will provide to IMPA, by 9:00 A.M. each day, the Net Electric
Generating Capability expected for the next day; provided that, for Saturdays,
Sundays, Mondays, and holidays recognized by Louisville, Louisville will provide
this information on the last normal work day prior to the weekend or holiday. At
all times, Louisville will immediately inform IMPS of any increase or decrease
in unit Net Electric Generating Capability that will or may occur, or any
suspected conditions that could cause such change.

 

At any time IMPA is not requesting, for any reason, including a claim by 1MPA of
Force Majeure, the maximum amount of Net Electric Generating Capability
available to it from Trimble County Unit 1, Louisville shall have the right to
utilize, for its own use, ail or any part of the Electric Energy associated with
such unused Net Electric Generating Capability. When so utilized, the energy
consumed by Louisville shall be referred to as “Banked Energy.’ At a future
date, IMPA shall be entitled to request, in accordance with the scheduling
provisions of Article 5.2, Electric Energy associated with the Net Electric
Generating Capability from Louisville’s portion of Trimble County Unit 1 in an
amount equal to all or any portion of the then-current balance of Banked Energy
due to IMPA. Louisville shall be obligated to supply the requested amount of
IMPA’s Banked Energy unless, pursuant to guidelines established by the
Coordination Committee, conditions are unsuitable to do so. Pursuant to
procedures and guidelines established by the Coordination Committee, the balance
of Banked Energy owed to IMPA shall be periodically returned to zero. When
Banked Energy is used by Louisville or returned to IMPA, the Fuel/Reactant
Operation Expenses for the Electric Energy associated therewith shall be assumed
by the Party using such Electric Energy. Louisville shall maintain records
adequate to determine the transactions related to, and balances of, Banked
Energy.

 

Louisville shall submit to IMPA, as far in advance as practicable, schedules
showing the expected time and duration for maintenance and repair outages of
Trimble County Unit 1. Louisville will adjust such schedules to accommodate
IMPA’s operating needs, where, in Louisville’s sole judgment, it is practicable
to do so, consistent with Good Utility Practice. Should IMPA desire a schedule
for maintenance and repair outages which Louisville believes is impracticable,
IMPA shall be entitled to raise the scheduling issue with the Coordination
Committee.

 

5.3.          Economic Replacement Of Trimble County Unit 1 Energy.

 

In the event, and only in the event, Louisville voluntarily ceases to operate
Trimble County Unit 1 or reduces the output therefrom solely because of the
availability of Electric Energy to Louisville from other sources, the cost of
which is projected to be lower than what the cost of Fuel/Reactant Operation
Expenses of Electric Energy generated by Trimble County Unit 1 would be during
the period of such cessation in operation, Louisville shall make available to
IMPA replacement Electric Energy from such other sources during the period of
such cessation in operation. The amount of such replacement Electric Energy to
be made available to IMPA during such period shall be the amount of Electric
Energy requested by IMPA during such period, but not in excess

 

16

--------------------------------------------------------------------------------


 

of the amount to which IMPA would have been entitled during such period had the
operation of Trimble County Unit 1 not ceased or the output not been reduced.
The per kilowatt-hour cost of such replacement Electric Energy shall be the per
kilowatt-hour cost incurred by Louisville for such replacement Electric Energy
obtained from such other sources during such period.

 

5.4.          Electric Capability And Energy Entitlements.

 

Louisville and IMPA shall be entitled to the Net Electric Generating Capability
and Associated Electric Energy of Trimble County Unit 1 in proportion to their
respective ownership interests in Trimble County Unit 1; however, the Net
Electric Generating Capability of Trimble County Unit 1 shall not exceed the
applicable Net Seasonal Capability of Trimble County Unit 1, except under
criteria as may be established by the Coordination Committee.  These
entitlements shall begin at the time of Closing and continue until Trimble
County Unit 1 ceases to be used for the generation of Electric Energy.

 

5.5.          Operations Management.

 

5.5.1.                       Administration Of Operating Work And Incremental
Capital Assets.

 

Louisville shall perform all work, or execute, and enforce (including any
renegotiation and settlement) all contracts, contractual obligations and
arrangements for Operating Work and Incremental Capital Assets, including,
without limitation, any and all warranties on equipment, facilities, materials,
and services furnished pursuant to any such contracts. Warranties and claims
arising under this Article shall be administered in accordance with the
provisions of Article 5.5.6 of this Agreement.

 

5.5.2.                       Purchasing Necessary Goods And Services.

 

Louisville shall purchase and procure, through and from any source it may
select, the equipment, apparatus, machinery, tools, services, materials and
supplies, and emergency spare parts necessary for the performance of Operating
Work and Incremental Capital Assets.

 

5.5.3.                       Procurement Of Fuel.

 

At all times, Louisville shall make necessary and reasonable efforts to maintain
an adequate supply of fuel. At IMPA’s request, Louisville will receive bids or
proposals from suppliers of Indiana coal who wish to be considered for purchases
of coal supplies for Trimble County Unit 1. Louisville shall have no obligation
to consider any particular bid or proposal, which in Louisville’s sole judgment,
is not in the best interest of the Owners when considering price, reliability,
quality, and other relevant terms, conditions, and considerations. IMPA may
elect from time to time to purchase fuel directly for use in connection with its
share of Trimble County Unit I pursuant to fuel specifications and procedures
for delivery, handling, testing, and use as approved by Louisville. In such
case, IMPA shall contract and pay directly to suppliers and billing under this
Agreement

 

17

--------------------------------------------------------------------------------


 

shall be adjusted appropriately. IMPA shall be responsible for all its costs
resulting from these separate fuel procurement activities, and for any
additional costs imposed upon the other Owners where such additional costs
result from activities not performed by or under the direct supervision of
Louisville pursuant to this Agreement.

 

5.5.4.                       Expenditure Of Funds.

 

Louisville shall expend funds in accordance with the terms and conditions of
this Agreement.

 

5.5.5.                       Insurance.

 

Louisville shall arrange for the placement and maintenance of Insurance, as
provided herein in Article 13.

 

5.5.6.                       Enforcement Of Claims Against Third Parties.

 

Louisville shall present and prosecute known claims against third parties,
including but not limited to claims against insurers and indemnitors providing
Insurance or indemnities with respect to any loss of or damage to any property
of Trimble County Unit 1, or the Trimble County General Plant Facilities or the
Trimble County Site as they pertain to Trimble County Unit 1, or any interest of
the Owners pertaining thereto, and with respect to any liability of Louisville
or IMPA to third parties covered by Insurance or indemnity agreement. To the
extent that such loss, damage, or liability is not covered by Insurance or by
any indemnity agreement, Louisville shall present and prosecute claims therefor
against any parties who may be liable therefor. Nothing herein shall require
Louisville to initiate, present, or prosecute any claim which, in its sole
judgment, is without sufficient merit to warrant such enforcement, or otherwise
is inconsistent with the Owners’ general business interests. Nothing herein
shall require Louisville to invoke any certain type of enforcement procedure, or
to seek, or to continue to seek, enforcement of any claim, when in Louisville’s
sole judgment, the Owners’ general business interests are better served by
settling or withdrawing such claim. If any such claim by the Owners is in excess
of $250,000 in amount, Louisville shall notify IMPA of the existence and nature
of such claim and shall also notify IMPA if and when any settlement of such
claim is accomplished by Louisville.

 

In the event that Louisville should fail or refuse to diligently prosecute any
claim, nothing herein contained shall prevent IMPA from prosecuting such claim
or demand in its own name, to the extent of, and as such claim or demand
affects, its interest.  IMPA may intervene in any suit on a claim pursuant to
this Article as an additional plaintiff or defendant to assert or defend as to
its respective ownership interest and rights. Cost and monies net of reasonable
expenses recovered are to be shared by the Owners in proportion to their
respective ownership interests in Trimble County Unit 1.

 

18

--------------------------------------------------------------------------------


 

5.5.7.                       Processing Claims By Third Parties.

 

Louisville shall investigate, adjust, defend, and settle claims by third parties
against IMPA and Louisville, arising out of or attributable to Operating Work or
Incremental Capital Assets, or the past or future performance or nonperformance
of the obligations and duties of either IMPS or Louisville under or pursuant to
this Agreement, including but not limited to any claim resulting from death or
injury to persons or damage to property, when such claims are not covered by
valid and collectible Insurance carried by Louisville or IMPA and, whenever and
to the extent reasonable, present and prosecute claims against any third party,
including insurers, for any costs, losses, and damages incurred in connection’
with such claims. If tiny such claim against IMPS and Louisville is in excess of
$50,000 in amount and is not covered by valid and collectible Insurance carried
by Louisville or 1MPA, Louisville shall notify IMPA of the existence and nature
of such claim and shall also notify IMPA if and when any settlement of such
claim is accomplished by Louisville. Settlement of claims in excess of
$1,000,000 shall be reported to and approved by the Coordination Committee.

 

In the event that Louisville should fail or refuse to diligently defend any
claim, nothing herein contained shall prevent IMPA from defending such claim or
demand in its own name, to the extent of, and as such claim or demand affects,
its interest. IMPA may intervene in any suit on a claim pursuant to this Article
as an additional party to defend as to its respective ownership interests and
rights in Trimble County Unit 1.

 

5.5.8.                       Delivery Of Operating data.

 

As promptly as practicable after the end of each month, Louisville shall render
to IMPA a statement setting forth appropriate operating data as may be needed
for reports and records.

 

5.6.          Environmental Laws and Regulations.

 

Each Party shall be responsible for its own share of any obligations, costs, or
burdens of any kind, resulting from any federal, state, or local environmental
law, regulation, or requirement, as amended from time to time. Similarly, each
Party shall be entitled to its share, on a pro rata ownership basis, of any
rights, credits, or entitlements associated with such law, regulation, or
requirement. Louisville’s obligation to produce generation from IMPA’s share of
Thimble County Unit 1, as well as Louisville’s obligation to produce backup
power and energy as set forth in Article 10 hereof, shall be conditioned upon
IMPA’s compliance with such laws, regulations, or requirements as set forth in
this Article, and IMPA’s possession of required environmental allowances needed
for such generation. In the event IMPA’s rights, credits, or entitlements from
Trimble County Unit 1 or other sources are not sufficient to allow the desired
level of generation from IMPA’s share of Trimble County Unit 1 or the production
of backup power and energy, Louisville shall provide such rights, credits, or
entitlements to IMPA upon IMPA’s request and after consultation with IMPA
concerning the availability and cost of such rights, credits, or entitlements.
Louisville shall have no obligation, however,

 

19

--------------------------------------------------------------------------------


 

to provide such rights, credits, or entitlements where such rights, credits, or
entitlements are required for use by Louisville to serve its Internal Load, or
any firm off-system sales existing prior to any request for backup power and
energy, or backup power and energy to IMEA. Louisville may satisfy this
obligation, at its option, by supplying such rights, credits, or entitlements
from its own system, or by purchasing from other sources. Such obligation shall
be limited to the rights, credits, or entitlements necessary to operate IMPA’s
portion of Trimble County Unit 1 at the lower of an 80 percent Capacity Factor
or IMPA’s actual Capacity Factor, and shall apply only to the excess
requirements above the rights, credits, or entitlements obtained by IMPA as a
result of its ownership Interest in Trimble County Unit 1 or from other sources.

 

IMPA shall compensate Louisville for providing such allowances for IMPA’s
Trimble County Unit 1 generation, as well as for allowances for backup power and
energy sold by Louisville to IMPA under Article 10 hereof, at a price equal to
the fair market value of such allowances, as such value may change from time to
time. Fair market value and procedures for billing and payment will be
determined according to criteria set forth by the Coordination Committee;
provided that, fair market value shall not be less than

 

Louisville’s actual cost of providing or obtaining such allowances. In lieu of
compensation under this Article for such allowances, where agreed by the
Parties, such compensation may be accounted for by inclusion in the price for
backup power pursuant to the Interconnection Agreement between the Parties.

 

5.7.          Indemnification Of Environmental Fines And Penalties.

 

Louisville will indemnify IMPA against administrative fines and civil penalties
arising out of the operation of the Trimble County Plant imposed for violations
of applicable environmental laws and regulations, resulting from acts of
Louisville as plant operator. Exclusions from this special indemnification shall
include operation and maintenance costs which might be incurred as a result of
environmental laws and regulations, Incremental Capital Assets incurred in
environmental compliance, occurrences from acts of third parties or from
equipment failure or malfunction, remedial measures imposed by administrative
agencies for environmental purposes, or reimbursement of response costs under
Comprehensive Environmental Response Compensation And Liability Act (CERCLA) and
K.R.S. Chapter 224, and subsequent amendments thereof, and any subsequently
enacted legislation covering the same subject matter as CERCLA and K.R.S.
Chapter 224, or to any claims of personal injury or property damage.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 6.

INCREMENTAL CAPITAL ASSETS

 

6.1.          Determination Of Need.

 

The Coordination Committee shall approve Incremental Capital Assets expected to
cost over $250,000. Louisville shall have the authority to make all decisions
with respect to Incremental Capital Assets expected to cost $250,000 or less.
Emergency expenditures for Incremental Capital Assets which total in excess of
$250,000 in any calendar year shall be submitted to the Coordination Committee
for ratification.

 

6.2.          Estimate Of Costs.

 

Prior to beginning of work on any Incremental Capital Asset which Louisville
expects to cost more than $1,000,000, such estimate shall be furnished by
Louisville in reasonable detail to IMPA for use by it in anticipating its
financial requirements. Such estimate shall be subject to revision periodically
to reflect more current information on such Incremental Capital Asset.

 

6.3.          Responsibility For Costs.

 

Subsequent to the Closing, the costs of each Incremental Capital Asset shall be
borne by Louisville and IMPA in proportion to their respective percentage
ownership interests in Trimble County Unit 1. The amount incurred for
Incremental Capital Assets during each month shall be included in the monthly
billings provided for in Article 8.L IMPA’s share of all Incremental Capital
Assets booked during January 1993, shall not be reflected in the Purchase Price
stated in Article 3.1 hereof, but shall be included instead in the first monthly
billing to IMPA following Closing.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 7.

COMPENSATION

 

7.1.          Monthly Charges.

 

The Owners will share all costs associated with Trimble County Unit 1, and with
the Thimble County General Plant Facilities and the Trimble County Site as they
pertain to Trimble County Unit 1. These costs are set forth below in five
components for billing and accounting purposes. The Parties intend that these
components incorporate all costs which are or could be associated with Trimble
County Unit 1, and with the Trimble County General Plant Facilities and the
Trimble County Site as they pertain to Trimble County Unit 1. Should, however,
any item or category of costs not fall within the technical definitions of any
of the five components, the Parties agree to adjust the billing components so as
to include such item or category.

 

Starting at the Closing, IMPA shall pay a monthly amount equal to the sum of the
five components delineated in Articles 7.1.1, 7.1.2, 7.1.3, 7.1.4, and 7.1.5, as
provided for in Article 8.1.

 

7.1.1.                       Fuel/Reactant Operation Expense.

 

All Fuel/Reactant Operation Expenses of Trimble County Unit 1 will be prorated
to the Parties, according to the net Electric Energy consumed by each Party as
compared to the total net energy generated by Trimble County Unit 1.

 

For purposes of this Article, Fuel/Reactant Operation Expenses shall be
allocated to IMPA on the basis of its loss-adjusted net Electric Energy during
the applicable month. This loss-adjusted net Electric Energy shall be calculated
by multiplying IMPA’s actual Trimble County Unit 1 net Electric Energy during
the month by a loss factor to be determined using load flow studies or other
mutually acceptable analyses which, at the request of either Party, but not more
frequently than once every two years, shall be reviewed and shall be adjusted as
appropriate.

 

7.2.          Fixed Operation And Maintenance Expenses.

 

A Fixed Operation and Maintenance Expenses component shall be shared by the
Parties in proportion to their respective percentage ownership interest in
Trimble County Unit 1.

 

7.2.1.                       Non-Fuel Operating Component.

 

A non-fuel operating component shall be shared by the Parties in proportion to
their respective percentage ownership interest in Trimble County Unit 1,
calculated monthly as the sum of the following four items as they relate to
Trimble County Unit 1, and the Trimble County General Plant Facilities and the
Trimble County Site as they pertain to Trimble County Unit I:

 

22

--------------------------------------------------------------------------------


 

(a) Taxes other than federal and state income taxes (Account 408.1), except that
those categories of taxes, or payments in lieu thereof, that are directly billed
to IMPA by the taxing authority and paid by IMPA, shall not be included in this
item.

 

(b) Administrative and general expenses (Accounts 920-935) as recorded in
Louisville’s accounting records under the Uniform System of Accounts.

 

(c) Lease payments which result from a third-party financed Incremental Capital
Asset.

 

(d) Penalties (Account 426.3), except for those environmental penalties against
which Louisville is indemnifying IMPA under Article 5.7 hereof.

 

7.2.2.                       Working Capital Component.

 

A working capital component shall be shared by the Parties in proportion to
their respective percentage ownership interests in Trimble County Unit 1. This
component is comprised of the items listed below, to the extent that each of
these items relates to Trimble County Unit 1, the Trimble County General Plant
Facilities (as they pertain to Trimble County Unit 1), and the Trimble County
Site (as it pertains to Trimble County Unit 1). This component shall be
calculated by multiplying the beginning monthly balances of the items by
Louisville’s Cost of Capital as “grossed up’ for federal and state income taxes.

 

(a)           Fuel stocks (Account 151).

 

(b)           Fuel stock expenses undistributed (Account 152).

 

(c)           Plant materials and operating supplies (Account 154).

 

(d)           Stores expense undistributed (Account 163).

 

(e)           Prepayments (Account 165).

 

(f)            Miscellaneous deferred debits (Account 186).

 

7.2.3.                       Transmission Charge.

 

A transmission charge to cover transmission of the Electric Energy from Trimble
County Unit 1 to the Delivery Points shall be assessed according to the Trimble
County schedule contained in the Interconnection Agreement. Such schedule may be
changed by Louisville from time to time based on revised cost information, but
shall continue to be calculated throughout the duration of this Agreement
according to the same cost of service methodology as was used to support the
initial schedule. Should FERC at any time decline to accept a rate based on such
methodology, a new rate shall be calculated using approved methodology as close
as possible to the initial methodology such that the original intent of the
Parties in pricing this service shall be maintained.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 8.

BILLING, PAYMENTS, AND RECORDS

 

8.1.          Billings By Louisville.

 

As promptly as practicable, but not more than twelve working days after the end
of each calendar month during the term of this Agreement, Louisville shall
prepare and send to IMPA a statement, in such detail and with such segregations
as may be needed for operating and accounting records, to indicate monthly
amounts due under the provisions of this Agreement.

 

8.2.          Payments By IMPA Or Louisville.

 

All bills under Article 8.1 for amounts owed by IMPA to Louisville shall be due
and payable on the tenth working day following the invoice date. Amounts owing
by either Party to the other under the Interconnection Agreement or under the
provisions of this Agreement, other than under Article 8.1, shall be settled in
accordance with the procedures set forth in such provisions as give rise to the
obligations. Interest on unpaid amounts shall accrue at the Agreed Rate from the
date due until the date upon which payment is made. Payments by IMPA to
Louisville based on over billing by

 

Louisville shall bear interest at the Agreed Rate beginning on the thirty. first
day after receipt by Louisville and running until such amount is repaid or
credited by Louisville. Unless otherwise agreed upon, a calendar month shall be
the standard monthly period for the purpose of settlements under this Agreement.

 

Should either Party withhold payment of any contested amount, the procedure for
resolution of disputes under Article 19 shall be invoked automatically.
Non-payment of any amount contested in good faith by either Party shall not
constitute a default under Article 17 prior to completion of the disagreement
procedures under Article 19. The unpaid Party may contend a default exist! under
Article 17, if payment continues to be withheld following completion of the
disagreement procedures under Article 19 including arbitration if both Parties
have elected to arbitrate.

 

8.3.          Records.

 

Louisville will record its accounting information in accordance with generally
accepted accounting principles, as modified by the requirements or permitted
practices of applicable regulatory authorities. For the purpose of this
Agreement, all account references are to the Uniform System of Accounts. In the
event of any changes in FERC’s accounting procedures which might result in
different charges than those contemplated by the Agreement, the Parties will
agree upon the appropriate changes to the Agreement to achieve the original
intent of the Parties, unless otherwise mutually agreed by the Parties.

 

The Parties shall keep and maintain such records as may be necessary or useful
in carrying out this Agreement. Each Party shall keep such records as may be
needed to

 

24

--------------------------------------------------------------------------------


 

afford a clear history of all transactions under this Agreement and make copies
of such records available to the other Party upon request. Each Party shall have
the right during normal business hours, but no more often than once each
calendar year, at its own expense, to audit, or cause independent certified
public accountants of its choice to audit, the accounting and other records
relating to transactions under this Agreement and shall have the right to make
copies of records as necessary; provided that IMPA shall not be permitted to
retain documents which Louisville has designated as confidential or proprietary
where to do so would make such records open records under any applicable “open
records’ or “public records’ procedure or regulation. All such records shall be
considered confidential and proprietary business records of the Party that
generated the particular record in question. Neither Party shall make use of
records of the other Party without the express written consent of such Party,
except for disclosure or use which is permitted by this Agreement or where
required by lawful authority, or for purposes of litigation or alternative
dispute resolution procedures.

 

ARTICLE 9.

TRANSMISSION SERVICE

 

All Electric Energy delivered under this Agreement shall be of the character
commonly known as three-phase sixty-hertz energy, and shall be considered as
being delivered at Louisville’s Delivery Points.

 

Obtaining transmission service for transmitting power under this Agreement from
Louisville’s Delivery Points shall be the sole responsibility of IMPA. If an
electric system or systems, which is not part of the electric systems owned by
either of the Parties, is used to transmit the Net Electric Energy from
Louisville’s delivery Points to IMPA, the cost of such transmission service
shall be paid by IMPA. Losses which are incurred through such third party
transmission(s) shall be assumed by IMPA.

 

ARTICLE 10.

BACKUP POWER AND ENERGY

 

10.1.        From Louisville.

 

In any hour of any month that the Net Electric Generating Capability of Trimble
County Unit 1 is less than the Net Seasonal Capability, IMPA shall have the
option to request from Louisville backup power and energy from Louisville’s
other generating resources. For IMPA to receive this backup power and energy,
both of the following conditions must be met:

 

(a)           the amount of backup power and energy shall not exceed an amount
equal to IMPA’s share (based on its percentage ownership interest in Trimble
County Unit 1) of such reduction from Net Seasonal Capability; and

 

(b)           the amount of backup power and energy requested, as limited by (a)
above, is available from Louisville’s other generating resources and is not
required to serve Louisville’s Internal Load, to honor any firm commitments made
by Louisville for

 

25

--------------------------------------------------------------------------------


 

off-system sales existing prior to any particular request for backup power and
energy, or to provide backup power and energy to IMEA.

 

Compensation for backup power and energy will correspond to the demand and
energy rate provisions of the Backup Power service schedule contained in the
Interconnection Agreement in effect at the time backup energy is delivered.
Nothing in this Agreement shall require Louisville to construct, acquire,
expand, or maintain new or existing generating resources for the purpose of
supplying backup power to IMPA pursuant to this Agreement.

 

10.2.        From Third Parties.

 

In the event Louisville is unable to provide backup power and energy from its
own system, Louisville will, at the request of IMPA, make its best effort to
purchase backup power and energy from another party for resale to IMPA.
Louisville will bill IMPA for such purchased backup power and energy according
to the terms for such third party transactions contained in the Backup Power
service schedule contained in the Interconnection Agreement in effect at the
time backup energy is delivered.

 

10.3.        Effective Date Of Backup Power Provision.

 

The provisions of this Article 10 will become effective at the time of Closing.

 

ARTICLE 11.

GENERAL CONDITIONS

 

11.1.        Cooperation.

 

Louisville and IMPA shall cooperate with each other and provide information as
may be necessary to facilitate, among other things, the filing of applications
for authorizations, permits, licenses, or financing and the execution of such
other documents as may be reasonably necessary to carry out the provisions of
this Agreement, subject to reasonable protections necessary to preserve each
Party’s confidential or proprietary information.

 

11.2.        Approvals.

 

The Parties shall use their best efforts to obtain as quickly as possible all
requisite governmental, regulatory, and judicial approvals, where applicable, of
the consummation of the transactions contemplated herein. To the extent any
provision of this Agreement prevents IMPA from receiving a favorable tax ruling
authorizing the issuance by IMPA of tax-exempt bonds to finance the purchase
contemplated herein, the Parties agree to negotiate In good faith and cooperate
with each other so as to effectuate sale of such bonds; provided that the
foregoing shall not be construed so as to impose any economic detriment or
burden or unreasonable condition or obligation on Louisville or any other Owner
of Trimble County Unit 1.

 

26

--------------------------------------------------------------------------------


 

11.3.        Access.

 

Official representatives of IMPA and their designees, including IMPA’s bond
trustee, shall have the right, upon sufficient advance notice to Louisville, to
enter upon the Trimble County Site subject to all safety, insurance, and
industrial security requirements and the need for efficient operation of Trimble
County Unit 1.

 

11.4.        Conditions Precedent To Louisville’s Obligations Hereunder.

 

All obligations of Louisville under this Agreement are subject to the
fulfillment, prior to or at the Closing, of each of the conditions (or the
waiver in writing of such conditions by Louisville) that are delineated in
Articles 11.4.1 through 11.4.4 and IMPA shall exert its best efforts to cause
each such condition to be fulfilled.

 

11.4.1.                     Accuracy Of IMPA’s Representations And Warranties.

 

Louisville and IMPA shall not have discovered any material error, misstatement,
or omission in the representations and warranties made by IMPA in this
Agreement.

 

11.4.2.                     Capability Of Performance By IMPA.

 

IMPA’s representations and warranties contained in this Agreement shall be
deemed to have been made again at and as of the time of the Closing and shall
then be true in all material respects; IMPA shall have performed and complied
with all agreements, covenants, and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing Louisville shall
have been furnished with certificates signed by the principal officer of IMPA,
dated the date of the Closing, certifying ii form and substance satisfactory to
Louisville to the fulfillment of the foregoing conditions and to the further
effect that there are no actions, suits, or proceedings pending or, to such
officer’s knowledge, threatened against or affecting IMPA before any court or
administrative body or agency which would materially adversely affect the
ability of IMPA to perform its obligations under this Agreement.

 

11.4.3.                     Opinion Of Counsel For IMPA.

 

Louisville shall have been furnished with an opinion of counsel for IMPA, which
counsel shall be satisfactory to Louisville, in form and substance satisfactory
to Louisville, dated the date of the Closing, to the effect that:

 

(a)           IMPA is a body corporate and politic and a political subdivision
of the State of Indiana, duly organized and validly existing in good standing
under the laws of the State of Indiana and has the corporate power, legal
capacity, and authority to carry on its business as presently conducted and to
enter into and perform its obligations under this Agreement; and

 

(b)           The execution, delivery, and performance by IMPA of this Agreement
have been duly authorized by all necessary corporate action on the part of IMPA,
do not

 

27

--------------------------------------------------------------------------------


 

contravene any law, or any governmental rule, regulation, or order, applicable
to IMPA or its properties, or the Statement of Organization, or the By-Laws of
IMPA and do not and will not contravene the provisions of, or constitute a
default under, any indenture, mortgage, contract, or other instrument to which
IMPA is a party or by which IMPA is bound; and

 

(c)           This Agreement has been duly executed and delivered by IMPA and
constitutes the legal, valid, and binding obligation of IMPA enforceable in
accordance with its respective terms, except as limited by applicable
bankruptcy, insolvency, reorganization, or similar laws at the time in effect;
and

 

(d)           There are no actions, suits, or proceedings pending or, to such
counsel’s knowledge, threatened against or affecting IMPA before any court or
administrative body or agency which might materially adversely affect the
ability of IMPA to perform its obligations under this Agreement; and

 

(e)           Any consent or approval of, giving of notice to, registration
with, or taking of any other action by, any state, federal, or other
governmental commission, agency, regulatory authority, or court, where
applicable, including, without limitation, the Indiana Utility Regulatory
Commission, the Federal Energy Regulatory Commission, and the Securities and
Exchange Commission, in connection with the execution, delivery, and performance
of this Agreement required to be obtained by IMPA on or before the Closing has
been obtained.

 

11.4.4.                     Payment Of Funds By IMPA.

 

The portion of the Purchase Price required to be paid by IMPA to Louisville at
the Closing shall be paid in immediately available funds.

 

11.5.        Conditions Precedent To IMPA’s Obligations Hereunder.

 

All obligations of IMPA under this Agreement are subject to the fulfillment,
prior to or at the Closing, of each of the conditions (or the waiver in writing
of such conditions by IMPA) that are delineated in Article 11.5.1 through 11.5.3
and Louisville shall exert its best efforts to cause each such condition to be
fulfilled.

 

11.5.1.                     Accuracy Of Louisville’s Representations And
Warranties.

 

IMPA and Louisville shall not have discovered any material error, misstatement,
or omission in the representations and warranties made by Louisville in this
Agreement.

 

11.5.2.                     Opinion of Counsel for Louisville.

 

Louisville’s representations and warranties contained in this Agreement shall be
deemed to have been made again at and as of the time of the Closing and shall
then be true in all material respects. Louisville shall have performed and
complied with all agreements, covenants, and conditions required by this
Agreement to be performed or

 

28

--------------------------------------------------------------------------------


 

complied with it prior to or at the Closing IMPA shall have been furnished with
certificates signed by the President or a Vice President of Louisville, dated
the date of the Closing, certifying in form and substance satisfactory to IMPA,
to the fulfillment of the foregoing conditions and to the further effect that
there are no actions, suits, or proceedings pending or, to such officer’s
knowledge, threatened against or affecting Louisville before any court or
administrative body or agency which would adversely affect the ability of
Louisville to perform its obligations under this Agreement.

 

11.5.3.                                                               Opinion Of
Counsel For Louisville.

 

IMPA shall have been furnished with an opinion of counsel for Louisville, which
may include counsel employed directly by Louisville as well as Louisville’s
outside counsel, which counsel shall be satisfactory to IMPA, in form and
substance satisfactory to IMPA, dated the date of the Closing, to the effect
that:

 

(a)                                  Louisville is a corporation duly organized
and validly existing under the laws of the Commonwealth of Kentucky and has the
corporate power and authority to carry on its business as presently conducted
and to enter into and perform its obligations under this Agreement; and

 

(b)                                 The execution, delivery, and performance by
Louisville of this Agreement have been duly authorized by all necessary
corporate action on the part of Louisville, does not contravene any law, or any
governmental rule, regulation, or order applicable to Louisville or its
properties, or the Articles of Incorporation or By-Laws of Louisville, and do
not and will not contravene the provisions of, or constitute a default under,
any indenture, mortgage, contract, or other instrument to which Louisville is a
party or by which Louisville is bound; and

 

(c)                                  The documents executed by Louisville in
connection with the Closing have been duly authorized, executed, and delivered
by Louisville; and

 

(d)                                 There are no actions, suits, or proceedings
pending or, to such counsel’s knowledge, threatened against or affecting
Louisville before any court or administrative body or agency which would
materially adversely affect the ability of Louisville to perform its obligations
under this Agreement; and

 

(e)                                  Any consent or approval of, giving of
notice to, registration with or taking of any other action by, any state,
federal, or other governmental commission, agency, or regulatory authority,
including, without limitation, the Kentucky Public Service Commission, the
Federal Energy Regulatory Commission, and the Securities and Exchange
Commission, in connection with the execution, delivery, and performance of this
Agreement required to be obtained by Louisville on or before the Closing has
been obtained; and

 

(f)                                    Louisville’s conveyance to IMPA in fee
simple with covenant of general warranty of a 12.88 percent undivided ownership
interest as tenants in common in the real estate set forth in Appendix E, is
free and clear from all encumbrances, except

 

29

--------------------------------------------------------------------------------


 

easements, restrictions, and stipulations of record, taxes assessed and payable
in the year of Closing and thereafter, and subject to the rights of IMEA which
owns a 12.12 percent undivided interest as tenants in common, but such opinion
will be inapplicable to matters not of record; and

 

(g)                                 Louisville has paid all property taxes
(other than sales or use or other transfer taxes, if applicable) which are
assessed on the interests conveyed to IMPS hereunder, except for property taxes
assessed and payable in the year of Closing.

 

11.6.                        Conditions Precedent To The Respective Obligations
Of The Parties.

 

The respective obligations of Louisville and IMPS hereunder are, unless waived
in writing by Louisville and IMPS prior to or at the Closing, subject to the
special conditions in Article 3.3 hereof and the additional condition that all
governmental, judicial, and regulatory approvals of the execution, delivery, and
performance of this Agreement required to be obtained by Louisville and IMPS on
or before the Closing shall have been obtained, including all governmental,
judicial, and regulatory approvals necessary for the issuance of IMPA’s
tax-exempt revenue bonds in an aggregate principal amount sufficient to pay for
any and all sums due to be paid by IMPS to Louisville at Closing.

 

11.7.                        Release From Louisville’s Indenture(s).

 

Louisville shall have obtained the releases from any and all indentures of the
ownership interest in Trimble County Unit 1 to be conveyed to IMPS hereunder at
the Closing from the lien of such indenture.

 

11.8.                        Amendments.

 

This Agreement may be amended only by a written instrument duly executed by the
Parties. When so amended, the Parties shall execute a conformed copy of the
Agreement, which conformed copy shall contain all amendments to the Agreement
and shall thereafter govern the Parties.

 

11.9.                        Limited Warranty.

 

Louisville warrants that as of the Closing Date hereof, except as set forth in
Appendix D, it knows of no defects in the original design or construction of
Trimble County Unit 1 or the Trimble County General Plant Facilities, and that
such facilities were designed for the generation and production of electric
power and energy Should this Agreement become effective prior to full completion
of such facilities, Louisville shall complete the original construction of such
facilities at its expense.

 

Louisville also warrants that for the time periods set forth below, Trimble
County Unit I and the Trimble County General Plant Facilities shall be free of
defects in materials or workmanship in the design and construction of such
facilities: (a) if the Closing Date occurs by or before December 31, 1993, the
limited warranty period shall

 

30

--------------------------------------------------------------------------------


 

be ninety days from the Closing Date; (b) if the Closing Date occurs by or
before December 31, 1994, but after December 31, 1993, the limited warranty
period shall be sixty days from the Closing Date; (c) if the Closing Date occurs
by or before December 31, 1995, but after December 31, 1994, the limited
warranty period shall be thirty days from the Closing Date; (d) if the Closing
Date occurs after December 31, 1995, there shall be no limited warranty. Defects
that are discovered during this warranty period, shall be repaired at
Louisville’s expense. OTHER THAN FOR THIS EXPRESS WARRANTY, IMPA’S OWNERSHIP
INTEREST IN TRIMBLE COUNTY UNIT 1 IS TO BE SOLD “AS IS” AND “WHERE IS”.
LOUISVILLE MAKES NO OTHER REPRESENTATION OR WARRANTY WHATSOEVER IN THIS
AGREEMENT, EXPRESSED, IMPLIED, OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
REPRESENTATION OR WARRANTY AS TO THE VALUE, QUANTITY, CONDITION, SALABILITY,
OBSOLESCENCE, MERCHANTABILITY, FITNESS, OR SUITABILITY FOR USE OR WORKING ORDER
OF ANY OF TRIMBLE COUNTY UNIT 1 INCLUDING THE TRIMBLE COUNTY GENERAL PLANT
FACILITIES, NOR DOES LOUISVILLE REPRESENT OR WARRANT THAT THE USE OR OPERATION
OF ANY SUCH FACILITIES WILL NOT VIOLATE PATENT, TRADEMARK, OR SERVICE MARK
RIGHTS OF ANY THIRD PARTIES. THE PROVISIONS OF THIS ARTICLE 11.9 SHALL GOVERN
OVER ANY CONFLICTING PROVISIONS OF THIS AGREEMENT.  Notwithstanding the
foregoing, IMPA shall have the benefit, in proportion to its percentage
ownership interest in Trimble County Unit 1, of all manufacturers’ and vendors’
warranties and all patent, trademark, and service mark rights running to
Louisville in connection with Trimble County Unit 1 and the Trimble County
General Plant Facilities as they pertain to Trimble County Unit 1; provided that
Louisville shall have sole authority in decisions regarding the enforcement
(including any renegotiation and settlement) of such warranties and patent,
trademark, and service mark rights, subject to the rights of IMPA as set forth
in Article 5.5.6 hereof.

 

11.10.                  No Agency Or Third Party Beneficiary

 

Nothing herein is intended to or shall create an agency whereby IMPA becomes an
agent for Louisville in any relationship with any third party. This Agreement is
solely between Louisville and IMPA and shall not be construed to create any
third party beneficiary relationship with any other person or entity.

 


ARTICLE 12.


TAXES


 

12.1.                        Management Of Tax Matters.

 

12.1.1.                                                              
Louisville’s Responsibility

 

Louisville shall have the responsibility for filing returns, making property tax
declarations, paying, seeking official tax rulings or determinations, and other
related functions pertaining to all taxes, payments in lieu of taxes,
assessments, impositions,

 

31

--------------------------------------------------------------------------------


 

charges, and related costs of every kind and nature, ordinary or extraordinary,
general or special, foreseen or unforeseen, settled or pending settlement,
including, but not limited to, property, sales, use and payroll taxes, connected
with or arising out of the construction, ownership, operation, maintenance,
alteration, repair, rebuilding, use, or retirement of, and arising out of its
ownership interest in, Trimble County Unit 1, the Trimble County General Plant
Facilities, or any part thereof, which are or may be imposed on Louisville by
any federal, state, county, municipal, local, interregional, or quasi~
governmental authority.

 

12.1.2.                                                               IMPA’s
Responsibility.

 

IMPA shall have the responsibility for filing returns, making property tax
declarations, paying, seeking official tax rulings or determinations, and other
related functions, for which it assumes responsibility from and after Closing,
pertaining to all taxes, payments in lieu of taxes, assessments, impositions,
charges, and related costs of every kind and nature, ordinary or extraordinary,
general or special, foreseen or unforeseen, settled or pending settlement,
arising out of its 12.88 percent ownership interest in Trimble County Unit 1,
including, but not limited to, property, sales, use, and payroll taxes,
connected with or arising out of the construction, ownership, operation,
maintenance, alteration, repair, rebuilding, use, or retirement of Trimble
County Unit 1, the Trimble County General Plant Facilities, or any part thereof,
which are or may be imposed on IMPA by any federal, state, county, municipal,
local, interregional, or quasi-governmental authority (collectively, the
“Taxes’).

 

12.1.3.                                                              
Cooperation.

 

Louisville and IMPA will mutually cooperate and reasonably assist each other in
meeting their respective tax obligations under this Agreement. IMPA shall, prior
to filing any election, return, declaration, refund claim, request for ruling or
determination, any pleading in any court or administrative proceeding, or any
other document with any governmental authority relating to the Taxes (a “Tax
Filing”) give Louisville seven business days prior written notice of such
proposed filing, which notice shall include a copy of the Tax Filing. Louisville
will advise IMPA in writing within three business days of the filing due date of
any suggested changes which Louisville deems appropriate for the Tax Filing.
IMPA is under no obligation to incorporate in the Tax Filing changes suggested
by Louisville.

 

12.2.                        Sharing Of Taxes And Related Payments

 

All such taxes, payments in lieu of taxes, assessments, impositions, charges and
related costs of Trimble County Unit 1, or the Trimble County General Plant
Facilities or the Trimble County Site as they pertain to Trimble County Unit 1,
shall be shared and borne by Louisville and IMPA in proportion to their
respective percentage ownership interests in Trimble County Unit 1; provided,
however, IMPA shall be entitled to the entire benefit to the extent of actual
realization, of all exemptions from and reductions of taxes, including but not
limited to property, sales, use, and payroll taxes, connected with

 

32

--------------------------------------------------------------------------------


 

or arising out of the ownership, operation, maintenance, alteration, repair,
rebuilding, use, or retirement of Trimble County Unit 1 or any part thereof,
which may be realized because of the provisions, if any, of the Constitutions
(of the Commonwealth of Kentucky, the State of Indiana, and the United States of
America), statutes, ordinances, rules, regulations, and laws applicable to IMPA
and not Louisville.

 

The portion of such taxes, payments in lieu of taxes, assessments, impositions,
charges and related costs that are to be borne by IMPA as set forth above in
this Article 12.2 shall be billed to and paid by IMPA in accordance with
Articles 7 and 8, as applicable, except for those taxes which are paid by IMPA
directly to the taxing authority.

 

12.3.                        Payment Of Title Taxes And Fees

 

IMPA shall be responsible for all sales taxes, recording fees, and other taxes
related to transfer of property, if any, incurred in connection with the
conveyance(s) to IMPA by Louisville at Closing.

 

12.4.                        Exclusion Of Income Taxes

 

Notwithstanding the generality of Article 12.1 above, Louisville and IMPA agree
that the foregoing provisions of this Article 12 shall not apply to any tax on
or measured by income.

 

12.5.                        Non-creation Of Taxable Entity

 

Notwithstanding any other provision of this Agreement, Louisville and IMPA do
not intend to create hereby at law any joint venture, partnership, association
taxable as a corporation, or other entity for the conduct of any business for
profit. Louisville and IMPA agree to elect under Section 76 1(a) of the Internal
Revenue Code of 1986, as amended, to exclude the transactions created by this
Agreement from the application of Subchapter K, Chapter 1 of the Code, and both
Parties agree to revise the terms of this Agreement to the extent and in a
manner necessary to permit such election.

 


ARTICLE 13.


INSURANCE


 

13.1.                        Procurement Of Insurance.

 

Except with regard to directors and officers liability insurance, Louisville
shall maintain in force, for the benefit of Louisville and IMPA as their
interests in Trimble County Unit 1, Trimble County General Plant Facilities, and
the Trimble County Site shall appear, such available insurance and
self-insurance as the Coordination Committee shall determine to be appropriate.

 

33

--------------------------------------------------------------------------------


 

13.1.1.                                                               Sharing Of
Insurance Costs.

 

The costs of such insurance policies referenced to in Article 13.1 above shall
be shared by the Parties in proportion to their respective percentage ownership
interests in Trimble County Unit 1. IMPA shall also pay any additional premium
that results from IMPA being named as an additional insured party on
Louisville’s existing policies. IMPA shall bear responsibility for costs of and
any losses incurred within the limits of any deductibles on policies of
insurance. If IMPA elects to participate in self-insurance, as discussed in the
following paragraph, the costs of claims and expenses for such self. insurance
shall also be shared in proportion to the respective ownership interests in
Trimble County Unit 1. IMPA’s share of such insurance and self-insurance costs
shall be paid in accordance with Articles 7 and 8, as applicable.

 

With regard to the portion of any self-insurance for which IMPA is responsible,
IMPA shall be entitled, at its option, to separately fund and administer a
reserve account to fund all claims and expenses for which it is maintaining
self-insurance. Any such separately maintained and administered fund shall be
established, maintained, and administered according to policies and procedures
approved by the Coordination Committee. Such fund will be a financial device for
funding IMPA’s self-insurance obligation and will play no role in administering
claims. Where IMPA establishes and maintains such an account,. the Coordination
Committee will determine appropriate procedures and methodology for regularly
billing for and recovering amounts due to be paid by IMPA to Louisville for such
claims and expenses. Such procedures and methodology may include making
adjustments to the billing and payment practices set forth in Article 7 and 8,
as such Articles relate to IMPA’s self-insurance.

 

13.1.2.                                                               IMPA Named
As Insured.

 

IMPA shall be named as an additional insured in such insurance policies.
Louisville shall use its reasonable best efforts to have the insurance
underwriters furnish IMPA with a Certificate of Insurance of each such insurance
policy. In addition, Louisville shall use its reasonable best efforts to have
each of such policies endorsed so as to provide that IMPA shall be given the
same advance notice of cancellation or material change as is required to be
given to Louisville. Loss or claim, if any, under such insurance policies shall
be adjusted and settled by Louisville with the insurance underwriters in
accordance with the third party claims procedure provided for in Article 5.5.6.

 

13.1.3.                                                              
Procurement Of Additional Insurance For IMPA.

 

IMPA may obtain additional insurance beyond that provided for in this Article 13
to insure its ownership interest in Trimble County Unit 1 and the Trimble County
Site and its rights with respect to the Trimble County General Plant Facilities
at its cost. With respect to such additional insurance:

 

34

--------------------------------------------------------------------------------


 

(a)                                  the proceeds from any claim arising through
such additional insurance shall be disbursed to IMPA; and

 

(b)                                 loss or claim, if any, under such additional
insurance shall be adjusted and settled by IMPA with the insurance underwriters.

 

13.1.4.                                                               Sharing Of
Refunds From Insurance Premiums.

 

Any refunds of insurance premiums shall be allocated among the Owners on the
same basis as the premium payment allocation from which such refund was derived.

 

13.1.5.                                                               Sharing Of
Insurance Proceeds

 

In the event of damage to property insured under this Article, it is agreed that
the proceeds from insurance obtained by Louisville on behalf of the Owners shall
be shared by the Owners on a pro rata basis based on their relative payments of
insurance premiums covering the damaged property.

 

13.2.                        Destruction.

 

13.2.1.                                                               Damage Or
Destruction Fully Covered By Insurance

 

If property insured under this Article or any portion thereof should be damaged
or destroyed to the extent that the cost of repairs or reconstruction is
estimated to be covered by the aggregate amount of insurance coverage (including
any deductible) carried by Louisville for the benefit of Louisville and IMPA
pursuant to Article 13 hereof, then Louisville shall cause such repairs or
reconstruction to be made so that such property shall be restored to
substantially the same general condition, character, or use as existed prior to
such damage or destruction; provided however, if the estimate is wrong, and the
insurance proceeds are insufficient to pay the cost of repair or reconstruction,
the Owners shall share the cost not reimbursed by such insurance in proportion
to their percentage ownership interests in Trimble County Unit 1.

 

13.2.2.                                                               Damage Or
Destruction Not Fully Covered By Insurance.

 

If Trimble County Unit 1, the Trimble County General Plant Facilities or any
portion thereof as they pertain to Trimble County Unit 1, should be damaged or
destroyed to the extent that the cost of repairs or reconstruction is estimated
to be more than the aggregate amount of insurance coverage (including any
deductible) carried by Louisville for the benefit of Louisville and IMPA
pursuant to Article 13 hereof and covering the cost of such repairs or
reconstruction, then, if Louisville elects to repair and reconstruct such
property and upon agreement of Louisville and IMPA, Louisville shall cause such
repairs or reconstruction to be made and Louisville and IMPA shall share the
costs of such repairs or reconstruction not reimbursed by such insurance, in
proportion to their percentage ownership interests in Trimble County Unit 1;
provided, however, that:

 

35

--------------------------------------------------------------------------------


 

(a)                                  If IMPA elects not to join Louisville in
repairing and reconstructing such property, then, at Louisville’s election, the
Parties shall determine the monetary amount to be paid by Louisville to IMPA or
by IMPA to Louisville, as provided for in paragraph (b) of this Article 13.2.2.
Upon payment of such monetary amount by Louisville to IMPA or by IMPA to
Louisville, as the case may require as set forth in said paragraph (b), IMPA
shall transfer its ownership interest in Trimble County Unit 1 and the Trimble
County Site, and its license to use the Trimble County General Plant Facilities,
and its easement to the Trimble County Site, to Louisville free and clear of all
liens and encumbrances, and this Agreement shall be deemed to have expired.

 

(b)                                 The monetary amount to be paid to or
received from IMPA pursuant to the provisions of paragraph (a) of this Article
13.2.2, shall be determined in accordance with the following equation:

 

P=W*X

 

Where:

 

P

=

 

the monetary amount to be paid to or received from IMPA. If P is positive, the
monetary amount shall be paid to IMPA;and if P is negative, the monetary amount
shall be received from IMPA.

 

 

 

 

W

 

 

IMPA’s percentage ownership interest in Trimble County Unit 1 before transfer of
IMPA’s ownership interest in such property.

 

 

 

 

X

=

 

the fair market value (as determined by an independent appraiser selected
jointly by the Parties) of (I) Trimble County Unit 1 and (ii) the Trimble County
Site and the Trimble County General Plant Facilities as they pertain to IMPA’s
use of Trimble

 

County Unit 1, at the time IMPA elects not to join Louisville in repairing and
reconstructing Trimble County Unit 1 or the Trimble County General Plant
Facilities. Fair market value shall be determined after taking into account all
applicable costs of dismantling, demolishing, and removal of equipment,
facilities, and structures; security; maintenance; disposing of debris; and any
site work necessary to remove the effects of such damage or destruction. Fair
market value may be a negative figure where appropriate.

 

36

--------------------------------------------------------------------------------


 


ARTICLE 14.
PARTITION OF OR TRANSFER OF INTEREST IN TRIMBLE COUNTY UNIT 1


 

14.1.                        Special Nature Of Trimble County Unit 1 . Waiver Of
Right Of Partition.

 

The Parties recognize that Trimble County Unit 1 Is an Integral part of the
facilities required to provide adequate service in their respective service
territories and the service territories of other co owners of Trimble County
Unit 1 and that the physical partition of Trimble County Unit 1 or any material
part thereof would be Impossible and impractical and wholly Inconsistent with
the purposes for which this Agreement Is made.

 

Each of the Parties agrees that It will not take any action, by judicial
proceedings or otherwise, to partition Trimble County Unit 1, or that portion of
the Trimble County Site conveyed by Louisville to IMPA pursuant to Article 2.2
hereof, or any part thereof, in any way, whether by partition In Mud or by sale
and division of the proceeds thereof. Each of the Parties further waives the
right of partition and the benefit of all statutory or common law that may now
or hereafter authorize such partition of Trimble County Unit 1 or any part
thereof, or that portion of the Trimble County Site conveyed by Louisville to
IMPA pursuant to Article 2.2 hereof. In the event any such right of partition
shall hereafter accrue, each Party shall from time to time upon the written
request of the other Party execute and deliver such further Instruments as may
be necessary to confirm the foregoing waiver and release of Its right to
partition. The foregoing provisions of this Article 14.1 shall be binding upon
and Inure to the benefit of the Parties, their respective successors and
assigns, including mortgagees, receivers, trustees, or other representatives and
their respective successors and assigns, and shall run with the land. Louisville
agrees to Insert a similar covenant In any contract with another party which
acquires an ownership Interest in Trimble County Unit 1, which covenant will be
enforceable by IMPA.

 

14.2.                        Transfer Of Ownership Interests To Third Parties.

 

If either Party (“Transferring Party’) shall desire to transfer (whether by
sale, conveyance, assignment, lease, or otherwise) all or any portion of Its
ownership Interest In Trimble County Unit 1 In a bona fide arms length
transaction to any unaffiliated third party or parties, the Transferring Party
shall give the other Party written notice thereof, and any such transaction with
such unaffiliated third party or parties shall not be consummated until the
other Party has determined not to exercise Its right of first refusal, as set
forth In this paragraph. Such written notice shall fully disclose the nature and
terms of the proposed transaction and the Identity of the third party or parties
Involved. Upon receipt of such written notice, the other Party shall have the
first right to acquire the Transferring Party’s ownership Interest in Trimble
County Unit 1 that the Transferring Party proposes to transfer to the third
party or parties, upon the same terms and conditions which the Transferring
Party proposes to make with the third party or parties; provided, however, that
where Louisville Is the Transferring Party, IMPA’s right of first refusal shall
be subordinate to a prior right of IMPA to acquire Louisville’s ownership
Interest. Within ~0 days following receipt of such notice, the other Party shall
give

 

37

--------------------------------------------------------------------------------


 

written notice to the Transferring Party stating whether or not It elects to
acquire the Transferring Party’s undivided ownership Interest In Trimble County
Unit 1 which the Transferring Party proposes to dispose of to the third party or
parties; provided however, that where Louisville Is the Transferring Party,
IMPA’s election to acquire such Interest shall be deemed to be of no effect If
IMEA elects to acquire such Interest. If the Party elects to exercise Its rights
to acquire such Interest, the Transferring Party, as soon as practicable, shall
execute such Instruments as may be necessary and appropriate to effectuate such
sale, conveyance, transfer, assignment, lease, or other disposition, as the case
may be, to the other Party, free and clear of all liens, charges, and
encumbrances for which the

 

Transferring Party, as between the Parties, is responsible, including the
indenture(s) of the Transferring Party.

 

14.2.1.                                                               Conditions
Of Transfer

 

If the other Party elects not to acquire the Transferring Party’s ownership
interest in Trimble County Unit 1, as provided in the first paragraph of Article
14 2, the Transferring Party may consummate its proposed transaction with the
third party or parties and dispose of such ownership interest to the third party
or parties, provided, that such transaction is consummated within 240 days
following receipt by the other Party of the written notice first referred to in
the first paragraph of Article 14.2; and provided further, that the other Party
has approved the prospective purchaser as suitable and desirable as a joint
owner of Trimble County Unit 1, although such approval may not unreasonably be
withheld and grounds for withholding such approval shall be limited to such
factors as will materially, adversely affect the other Party’s interests
hereunder; provided, however, that where Louisville is the Transferring Party,
IMPA’s right to approve the prospective purchaser as suitable and desirable
shall be limited to situations in which the proposed transfer reduces
Louisville’s ownership interest in Trimble County Unit 1 to less than fifty (50)
percent, or where such proposed transfer conveys, in whole or part, Louisville’s
rights and obligations for operation of Trimble County Unit 1 under this
Agreement to such third party or parties; and provided, further, that IMPA shall
require (as a condition of or In connection with the sale, conveyance, transfer,
assignment, lease, or other disposition, and for the benefit of the other Party)
the third party or parties acquiring such ownership interest to assume and agree
to be bound by the provisions of this Agreement and any amendments thereto, and
In furtherance thereof the provisions of this Agreement shall be amended
appropriately to reflect:

 

(a)                                  the addition of such third party or parties
as a party or parties to this Agreement; and

 

(b)                                 the ownership Interest In Trimble County
Unit 1 acquired by such third party or parties and the decreased ownership
Interest in Trimble County Unit 1 of the Transferring Party; and

 

38

--------------------------------------------------------------------------------


 

(c)                                  the rights, duties, and obligations of the
Transferring Party and such third party or parties under this Agreement.
Further, the Transferring Party hereby agrees to save the other Party harmless
from and against all loss or liability which the other Party may Incur as a
result of any failure by such third party or parties to fulfill its or their
duties and obligations under this Agreement and any amendments thereto. In
addition, the consummation of any transaction by the Transferring Party with a
third party or parties shall not release the Transferring Party from any of its
debts or liabilities to the other Party which, at the time of the consummation
of the transaction, have accrued under this Agreement, and any amendments
thereto, unless the Parties shall agree in writing to the contrary.

 

14.2.2.                                                               Further
Conditions Of Transfer

 

The right of the Transferring Party to dispose of such ownership interest to a
third party or parties, as set forth in the first paragraph of Article 14.2, is
subject to the further condition that the other Party shall be given written
notice thereof and shall have the further right of first refusal, to the same
extent and by the same procedure described in the first paragraph of Article
14.2:

 

(a)                                  if the Transferring Party shall undertake
to consummate its proposed transaction at a time subsequent to 240 days
following receipt of the written notice first referred to in the first paragraph
of Article 14.2; or

 

(b)                                 if the Transferring Party shall undertake to
dispose of such ownership interest to a third party or parties other than those
whose identity was disclosed in said notice; or

 

(c)                                  if the Transferring Party shall undertake
to dispose of such ownership interest upon different terms and conditions than
were disclosed in said notice.

 

14.2.3.                                                              
Non-applicability Of Certain Provisions

 

The provision of the foregoing Articles 14 2, 14 2 1, and 14 2 2 shall continue
for the duration of this Agreement and shall be applicable to each and every
occasion and whenever either Party desires to dispose of (whether by sale,
conveyance, transfer, assignment, lease, or otherwise) all or any portion of its
ownership interest in Trimble County Unit 1 to any third party or parties,
provided, that such provisions shall not be applicable to, and each of the
Parties hereby consents to, the following:

 

(a)                                  the transfer, sale, or assignment to a
financially responsible subsidiary, affiliate, or successor of Louisville; or

 

(b)                                 the transfer, sale, or assignment by IMPA to
a financially responsible successor agency or affiliate operating as a single
entity; provided that if IMPA is dissolved or liquidated by operation of law or
otherwise, and IMPA’s interest herein is not assumed by a financially
responsible successor agency operating as a single entity, Louisville shall have
the immediate option to purchase all of IMPA’s interest herein at

 

39

--------------------------------------------------------------------------------


 

fair market value. For this purpose, fair market value shall be determined by an
Independent appraiser selected jointly by the Parties; or

 

(c)                                  the transfer, assignment, pledge,
hypothecation, mortgage, or grant (by indenture of mortgage, deed of trust, or
otherwise) by either Party of Its ownership Interest In Trimble County Unit 1,
together with all or substantially all of Its other electric utility property,
for the purpose of securing bonds or other obligations for borrowed money Issued
or to be Issued by It, Including the effect of any after-acquired property
clause of any such Indenture of mortgage, deed of trust, or other Instrument now
existing or hereafter created by such Party, or the realization on or
enforcement of such security or the exercise by the trustee or the mortgagee, or
as the case may be, or the beneficiaries of such security of any of the rights,
powers, or privileges provided for with respect. thereto; or

 

(d)                                 the transferring by either Party to a third
party of Its undivided ownership Interest In Trimble County Unit 1, together
with all or substantially all of Its other electric utility property, whether by
sale or pursuant to or as a result of a merger, consolidation, or corporate
reorganization; or

 

(e)                                  the transferring by Louisville of any
interest In Trimble County Unit 1 which transfer would not reduce Louisville’s
interest in Trimble County Unit 1 to a level below seventy-five (75) percent; or

 

(f)                                    the transferring by Louisville of any
interest in Trimble County Unit 1 to IMEA.

 

All transfers of interest set forth in this Article 14 shall be conditioned upon
the transferee, by written agreement or by operation of law, assuming the
obligations of this Agreement, and any amendments thereto, of the Party so
transferring; except that transfer under (b) and (c) above shall not be subject
to this condition prior to any exercise of ownership, control, or possession by
the transferee over the interest transferred.

 

14.3.                        Transfer Of Associated Rights And Interests

 

No transfer (whether by sale, conveyance, assignment, lease, or otherwise) by
IMPA of any interests under this Agreement shall be permitted, or shall become
effective, unless the interest transferred includes a corresponding and
equivalent transfer of IMPA’s associated rights and interests under this
Agreement, including its rights and interests in Trimble County Unit 1, the
Trimble County General Plant Facilities, and the Trimble County Site, and unless
such transfer is made in full compliance with this Article 14.

 


ARTICLE 15.
RIGHT OF FIRST REFUSAL


 

If, at any time within the term of this Agreement, Louisville shall apply to the
Kentucky Public Service Commission for a certificate of public convenience and

 

40

--------------------------------------------------------------------------------


 

necessity for the Installation at the Trimble County Site of a coal-fired
generating unit for use by Its system as a base load plant, IMPA shall have a
right of first refusal to participate in the ownership of said unit by electing
to own 12.88 percent of such unit on the terms set forth herein. In the event
such a certificate is not legally required, Louisville shall use Its best
efforts to give notice to IMPS equivalent In time and content to that which
would be given where a certificate Is required. At least ninety days prior to
applying for such certificate, Louisville shill provide written notice to IMPA
of Its Intention to make such application, and shall provide IMPA with technical
and economic Information available at that time which pertains to the planned
unit, and the estimated cost thereof. IMPA shall have 180 days to elect to
participate In such unit. IMPA’s right to participate in such unit shall lapse
and expire unless IMPA provides written notice to Louisville of Its acceptance
of such participation within 180 days after the date of Louisville’s earlier
notice to IMPA. Within 180 days of Louisville’s receipt of IMPA’s notice of
acceptance, the Parties shall negotiate in good faith and execute a separate
contract Incorporating the terms and conditions of this Article 15, as well as
other appropriate terms and conditions, covering the Installation and operation
of such new unit.

 

Should IMPA elect to participate, It shall pay its pro rata share of all actual
expenditures made for Construction Work In connection with such unit and shall
make quarterly progress payments to Louisville as said expenditures are Incurred
and billed by Louisville to IMPA. In addition to such actual expenditures, IMPA
shall pay Louisville a general supervisory fee equal to two percent of such
actual expenditures. IMPA’s participation In the unit shall be subject to all
terms and conditions set forth In this Agreement unless waived In writing by
Louisville, or otherwise mutually agreed by the Parties. Terms relating to
Louisville’s operation and management of such unit may be set forth In an
additional agreement between the Parties. Payment of the above amounts shall
entitle IMPA, In addition to Its ownership Interest in such unit, to a license
to use the Trimble County General Plant Facilities and the Trimble County Site
as they pertain to such unit. Subject to IMPA’s right to elect to participate In
12.88 : percent of such unit, nothing herein shall prevent Louisville from
selling, offering to sell, or contracting with any other Party, for an ownership
or other Interest in or contractual entitlement from the remainder of such unit,
or In the Trimble County General Plant Facilities or Trimble County Site as they
pertain to such unit. The right of first refusal shall apply only to the next
coal-fired generating unit built at the Trimble County Site for use as a base
load plant, and shall not extend to any subsequently built unit IMPA accepts
this right of first refusal acknowledging that IMEA has a similar right of first
refusal In such unit In the event Louisville assigns or conveys Its right to
develop such unit to an affiliate of Louisville or to a third party, such
assignment or conveyance shall be subject to IMPA’s right of first refusal on
the same terms and conditions as if Louisville were the developer.

 

If Louisville Is the developer of such unit, contracts for general construction
of such unit (not Including design, architecture, and engineering services) will
be awarded by Louisville pursuant to a bidding process arranged and implemented
by Louisville. Louisville reserves the right to participate, for itself and for
any affiliate of Louisville, as a bidder for the contractual services to be
awarded. Louisville, In Its sole discretion, will

 

41

--------------------------------------------------------------------------------


 

determine the winning bidder based on a “best bid’ approach considering price,
quality, experience, and all other factors deemed relevant by Louisville.

 


ARTICLE 16.
ASSIGNMENT


 

16.1.                        Limitation Of Assignability.

 

This Agreement shall not be assignable by either Party without the written
consent of the other Party, except that no such consent shall be required for
IMPA to assign this Agreement (a) as an incident to the disposition of all of
its ownership interest in accordance with Articles 14.2, 14.2.1, and 14.2.2
hereof, or (b) to the trustee for the tax-exempt revenue bonds issued by IMPA to
pay the costs of the acquisition of IMPA’s ownership interest in Trimble County
Unit 1 hereunder; and (c) each of the Parties hereby consents to the assignment
of this Agreement as an incident to the disposition of a Party’s ownership
interest, as permitted by Article 14.2.3.

 

16.2.                        Successors And Assigns.

 

This Agreement shall inure to the benefit of and be binding upon Louisville and
IMPA and their respective successors. This Agreement shall inure to the benefit
of and be binding upon the assigns of Louisville and IMPA when such assignment
is made in accordance with the provisions of Article 16.1.

 


ARTICLE 17.
LIABILITY AND DEFAULT


 

17.1.                        Liability To Third Parties.

 

Notwithstanding any provision to the contrary In this Agreement, any liability
or any payment, cost, expense, or obligation arising from a claim of liability
(after application thereto of any Insurance coverage or proceeds) to a third
party or parties against one or both of the Parties and arising from the
acquisition, planning, engineering, design, licensing, procurement,
construction, Installation, completion, operation, use, management, control,
maintenance, replacement, alteration, modification, renewal, rebuilding or
repair, retirement, disposal, or salvaging of Trimble County Unit 1 or any part
thereof and the Trimble County General Plant Facilities and the Trimble County
Site as they pertain to Trimble County Unit 1; or from any other action or
failure to act by either Party (or Its employees, agents, or contractors) In
carrying out any of the provisions of this Agreement in regard to Trimble County
Unit 1 or any part thereof and the Trimble County General Plant Facilities and
the Trimble County Site as they pertain to Trimble County Unit 1, shall be
shared by the Parties in proportion to their respective percentage ownership
interests in Trimble County 1 in all circumstances except where such liability
or claim of liability Is the result of gross negligence or intentional
wrongdoing on the part of Louisville or IMPA. If, by reason of any such
liability or claim of liability (after application thereto of any Insurance
coverage or proceeds) to a third party or parties, either Party shall be called
upon to make any payment or to Incur any

 

42

--------------------------------------------------------------------------------


 

cost, expense, or obligation In excess of that for which It Is responsible under
the provisions of the preceding sentence, then the other Party shall reimburse
the Party making such excess payment or Incurring any such excess cost, expense,
or obligation to the full extent of the excess. Louisville shall be solely
responsible for third party claims arising prior to Closing and shall fully
indemnify IMPA against any such claim.

 

17.2.                        Liability Between The Parties.

 

Except as set forth In this Article 17.2, Louisville shall not be liable to IMPA
for any loss, cost, damage, or expense Incurred by IMPA as a result of any
action or failure to act, under any circumstances, by Louisville (or Its
employees, agents, or contractors) In carrying out any of the provisions of this
Agreement, except that Louisville will be liable to IMPA for (a) any such loss,
cost, damage, or expense which is the result of gross negligence or intentional
wrongdoing on the part of Louisville, and (b) any damage to IMPA caused by
Louisville’s negligence, but only If such damage results from Louisville’s
failure to follow Good Utility Practice in operating Trimble County Unit 1;
provided, that no liability for failure to follow Good Utility Practice shall
exceed, in any one contract year, five percent of the amount paid by IMPA
pursuant to Articles 7.1.2, 7.1.3 and. 7.1.4 in that same contract year.

 

Notwithstanding any other provision of this Agreement, in no event, however,
shall Louisville be liable to IMPA with respect to any claim, whether based on
contract, tort (including negligence), patent, trademark or service mark, or
otherwise, for any indirect, special, incidental, or consequential damages,
including, but not limited to, loss of profits or revenues, loss of use of
Trimble County Unit 1 or any part thereof and the Trimble County General Plant
Facilities and the Trimble County Site as they pertain to Trimble County Unit 1,
cost of capital, cost of purchased or replacement power, claims of the customers
of IMPA for service interruptions.

 

In no event shall Louisville be excused from liability for its fraudulent acts.

 

17.3.                        Indemnification.

 

Subject to Article 17.2 hereof, each Party (“breaching Party~) hereby agrees to
indemnify and hold the other Party (“non-breaching Party”) harmless from,
against, and in respect of and shall on demand reimburse the non-breaching Party
for:

 

(a)                                  any and all loss, liability, or damage
resulting from any untrue representation, breach of warranty, or non-fulfillment
of any covenant or agreement by the breaching Party contained herein or In any
certificate, document, or instrument delivered to the non-breaching Party
hereunder and

 

(b)                                 any and all loss suffered by the
non-breaching Party due to the breaching Party’s failure to perform or satisfy
any obligation assumed pursuant to this Agreement; and

 

43

--------------------------------------------------------------------------------


 

(c)                                  any and all loss resulting from actions,
suits, proceedings, claims, demands, assessments, judgments, costs, and
expenses, including, without limitation, legal fees and expenses, incident to
any of the foregoing or incurred in investigating or attempting to avoid the
same or to oppose the imposition thereof, or in enforcing this indemnity.

 

17.4.                        Nature And Survival Of Representations And
Warranties.

 

Each representation, warranty, indemnity, covenant, and agreement made by the
Parties in this Agreement or In any document, certificate, or other instrument
delivered by or on behalf of the Parties pursuant to this Agreement or in
connection herewith, shall survive the Closing.

 

17.5.                        Default.

 

17.5.1.                                                               Events of
Default.

 

The following shall be Events of Default under this Agreement:

 

17.5.1.1.                              Failure To Make Payment.

 

Subject to Article 8.2 hereof, failure by either Party to make any payment to
the other Party required under this Agreement within sixty (60) days after the
date on which such payment becomes due, or failure by either Party to give any
credit to the other Party required under this Agreement for a period of sixty
(60) days after the date on which such credit becomes due, or failure by either
Party to make payment for a period of sixty (60) days after the date on which
such payment becomes due to any third party, when failure to do so could result
in a lien on any of the property included under this Agreement or otherwise
adversely affects the interests of the other Party; provided, however, that no
Party shall be in default if the amount it owes hereunder can be, and is, offset
in whole within sixty (60) days after the date on which such amount became due
and payable, by the Party to whom that sum is owed under this Agreement.

 

17.5.1.2.                              Failure To Perform.

 

Failure by either Party to perform any material obligation, duty, or
responsibility in accordance with the provisions of this Agreement.

 

17.5.2.                                                               Curing
Default In Regard To Paying Money.

 

As to any default resulting from the failure to pay money, the defaulting Party
may remedy its default (when its default is the failure to pay money) by paying
to the non-defaulting Party on or before ninety (90) days from the date the
payment becomes due:

 

(a)                                  the sums due; and

 

44

--------------------------------------------------------------------------------


 

(b)                                 interest on the sums due at the Agreed Rate
from the date due until paid; and

 

(c)                                  any other costs incurred by the
non-defaulting Party as a result of such default.

 

17.5.3.                                                               Curing
Default For Other Than Failure To Pay Money

 

A Party in default for reasons other than the failure to pay money may cure such
default by performing such act as is necessary to cure the default and by paying
the non-defaulting Party on or before ninety (90) days from the date such
default occurred, any sums due under Article 17.3 hereof.

 

17.5.4.                                                              
Non-Applicability Of Cure Provisions

 

Articles 17.5.2 and 17.5.3 hereof shall not be applicable to any Event of
Default relating to pre-Closing or Closing activities set forth in this
Agreement. Cure periods under Articles 175.2 and 17.5.3 will not operate to
extend the time specified in any other Article of this Agreement for the
performance or occurrence of any act or event, unless otherwise specified.

 

17.5.5.                                                              
Appointment Of A Receiver.

 

In the event the default continues for a period of 180 days, then the
Non-Defaulting Party may have a receiver appointed by a state or federal court
sitting in Louisville, Kentucky to take control of and operate the defaulting
Party’s interest in the facilities and perform in accordance with the terms of
this Agreement.

 

17.5.6.                                                               Additional
Obligations.

 

With respect to any Party as to which an Event of Default has occurred, such
Party shall use its best efforts to take any and all such further actions and
shall execute and file where appropriate any and all such further legal
documents and papers as may be reasonable under the circumstances in order to
facilitate the carrying out of this Agreement or otherwise effectuate its
purpose, including but not limited to action to seek any required governmental
or regulatory approval and to obtain any other required consent, release,
amendment, or other similar document.

 

17.5.7.                                                               Waivers

 

No waiver of any default or Event of Default hereunder shall extend to or affect
any subsequent default or Event of Default or shall impair any rights or
remedies consequent thereon. No delay or omission to exercise any remedy
available upon any Event of Default shall impair any Party’s right to exercise
such remedy or shall be construed to be a waiver thereof, but any such remedy
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle each Party hereto to

 

45

--------------------------------------------------------------------------------


 

exercise any remedy conferred upon or reserved by it in this Article 17, notice
shall be provided in accordance with Article 21.2 hereof.

 

17.5.8.                                                               Legal And
Other costs.

 

In the event that any Party (the “Defaulting Party’) defaults in its obligations
under this Agreement and, as a result thereof, the other Party (the
“Non-Defaulting Party’) seeks to legally enforce its rights hereunder against
the Defaulting Party, then, in addition to all damages and other remedies to
which the Non-Defaulting Party Is entitled by reason of such default, the
Defaulting Party shall promptly pay to the Non-Defaulting Party an amount equal
to all costs and expenses (including reasonable attorneys’ fees) paid or
incurred by the Non-Defaulting Party in connection with such enforcement.

 

17.6.                        Force Majeure

 

In no event shall either Party be liable to the other Party for failure by such
Party to perform any of its obligations under this Agreement because of Force
Majeure. Nothing contained herein shall be construed to require a Party to
settle any strike, lockout, work stoppage, or other industrial disturbance or
dispute in which it may be involved or to take an appeal from any judicial,
regulatory, or administrative action. Any Party rendered unable to fulfill any
of its obligations under this Agreement by reason of Force Majeure shall
exercise due diligence to remove such inability with all reasonable dispatch. In
the event either Party is unable, in whole or in part, to perform any of its
obligations by reason of Force Majeure, other than obligations to make payments
hereunder, the obligations of the Party relying thereon, insofar as such
obligations are affected by such Force Majeure, shall be suspended during the
continuance thereof but no longer. The obligation of IMPA to make payments as
set forth in Articles 7 and 8 shall be unconditional and absolute, and shall not
be subject to reduction, setoff, or claim of Force Majeure. The Party invoking
the Force Majeure shall specifically state the full particulars of the Force
Majeure and the time and date when the Force Majeure occurred. Notices given by
telephone under the provision of this Article shall be confirmed in writing as
soon as reasonably possible. When the Force Majeure ceases, the Party relying
thereon shall give immediate notice thereof to the other Party. This Agreement
shall not be terminated by reason of Force Majeure but shall remain in full
force and effect.

 

ARTICLE 18.
ADMINISTRATION

 

18.1.                        Coordination Committee.

 

From time to time various administrative, financial, and technical matters may
arise in connection with the terms and conditions of this Agreement which will
require the cooperation and consultation of the Parties and interchange of
information. As a means of providing for such consultation, interchange,
decision making, or ratification, a Coordination Committee is hereby established
with functions as described in Article 18.4 below. However, such Committee shall
not diminish in any manner the authority of

 

46

--------------------------------------------------------------------------------


 

Louisville or the rights of IMPA as set forth in the various sections of this
Agreement. The Coordination Committee shall have no authority to modify or amend
the terms of this Agreement.

 

18.2.                        Membership.

 

The Coordination Committee shall have one member from each Party. Within 60 days
after execution of this Agreement, each Party shall designate in writing its
Representative and at least one alternate on the Coordination Committee and
shall promptly give written notice thereof to the other Parties. Thereafter,
each Party shall promptly give written notice to the other Party any change in
the designation of its Representative on the Coordination Committee. The
Chairman of the Coordination Committee shall be the Louisville Representative,
who shall be responsible for calling meetings and establishing agenda Each
Party, however, shall have the right to have an item included on the agenda. All
actions taken by the Coordination Committee must be by majority vote, with each
Party entitled to vote in shares equal to its ownership interest. The
Coordination Committee may also act without a meeting by telephone conference or
notational voting by correspondence. Majority vote shall not be required for
either Party to invoke the procedure under Article 19.2 for handling
disagreements.

 

18.3.                        Meetings.

 

The Coordination Committee shall meet annually on a date and at a location to be
announced by the Chairman at least thirty (30) days in advance, or sooner with
the consent of all members. Such other meetings as are reasonably required may
be called by any member with as much advance notice as is practical. Meetings
may be attended by other representatives of the Parties.

 

18.4.                        Functions

 

The Coordination Committee shall have the following functions:

 

(a)                                  Provide liaison between the Parties at the
management level and exchange Information with respect to significant matters of
licensing, design, construction, operation, and maintenance of Trimble County
Unit 1 and the Trimble County General Plant Facilities and the Trimble County
Site as they pertain to Trimble County Unit 1.

 

(b)                                 Appoint Ad Hoc Committees, the members of
which need not be members of the Coordination Committee, as necessary to perform
detailed work and conduct studies regarding matters requiring investigation.

 

(c)                                  Review and discuss disputes arising under
this Agreement.

 

(d)                                 Provide liaison between the Parties with
respect to the financial and accounting aspects of Incremental Capital Assets
and operation of Trimble County Unit I and perform those functions set forth in
Article 6.1 hereof.

 

47

--------------------------------------------------------------------------------


 

(e)                                  Provide a liaison between the Parties with
respect to the financial and accounting aspects of the ownership of the
property.

 

(f)                                    Review and approve budgets for operation,
maintenance, and Incremental Capital Assets, including retirement of facilities,
which affect Trimble County Unit 1 and the Trimble County General Plant
Facilities and the Trimble County Site as they pertain to Trimble County Unit 1.

 

(g)                                 Perform such other duties as set forth
pursuant to the other Articles of this Agreement.

 

18.5.                        Records

 

The Coordination Committee shall keep written records of all meetings.

 

18.6.                        Expenses.

 

Each Party shall be responsible for the personal expenses of its Representative
and its other attendees. All other expenses incurred in connection with the
performance by the Coordination Committee of its functions shall be allocated
and paid as determined by the Coordination Committee.

 

18.7.                        Conduct

 

Members of the Coordination Committee shall use their reasonable best efforts to
perform Committee functions by taking into account Good Utility Practice.

 

ARTICLE 19.
DISAGREEMENT

 

19.1.                        Consultation.

 

In accordance with the provisions of Article 18, the members of the Coordination
Committee will consult in connection with any major matter arising under this
Agreement.

 

19.2.                        Disagreement.

 

If any disagreement arises on major operation and maintenance matters pertaining
to Trimble County Unit 1, major capital matters pertaining to Trimble County
Unit 1, or major retirement matters, or other matters arising under this
Agreement, pertaining to Trimble County Unit 1 (“Plant Subject?), such matters
shall be discussed by the Coordination Committee and timely mutual agreement
sought in regard thereto. If each of the members of the Coordination Committee
agrees to the resolution of any Plant Subject, such agreement shall be reported
in writing to and shall be binding upon the Parties—within the authority of the
Coordination Committee as stated in Article 18. In the unlikely event that each
of the members of the Coordination Committee is unable to

 

48

--------------------------------------------------------------------------------


 

reach agreement within a reasonable time (giving due cognizance to the operating
and maintenance schedules of Trimble County Unit 1 and all other pertinent
circumstances) with respect to any Plant Subject under consideration, the
President of Louisville or the President of IMPA can, by written notice to the
members of the Coordination Committee, withdraw the matter from consideration by
the Coordination Committee and submit the same for resolution to the President
of Louisville and the President of IMPA. If these senior representatives of the
Parties agree to a resolution of the matter, such agreement shall be reported in
writing to and shall be binding upon the Parties; but if said senior
representatives fail to resolve the matter within seven days after its
submission to them, then the matter may proceed to arbitration as provided in
Article 19.3.

 

19.2.1.                                                              
Arbitration.

 

If a disagreement should arise with respect to any Plant Subject which is not
resolved by the Coordination Committee or the senior representatives of the
Parties as provided in Article 19.2 or any other disagreement concerning this
Agreement, then such disagreement may be settled by an Arbitration Board, (or by
such other form of dispute resolution as agreed upon by the Parties) which shall
consist of three arbitrators as hereinafter provided, in accordance with the
provision of this Article 19.3. If, after the procedure for resolving such
disagreement by the Coordination Committee or the senior representatives of the
Parties as provided Ii Article 19.2 has been exhausted, either Party desires
that such disagreement shall be settled by arbitration, it shall serve written
notice upon the other Party setting forth in detail such disagreement with
respect to which arbitration is desired. Such disagreement shall be settled by
arbitration if, after receipt of such written notice, both of the Parties shall
agree in writing that such disagreement shall be settled by arbitration.

 

Within a period of thirty (30) days from the date of such agreement in writing
to settle such disagreement by arbitration, each Party shall select one
arbitrator. Within a period of sixty (60) days from the date of such agreement
in writing to settle such disagreement by arbitration, the two arbitrators so
selected shall meet and select one additional arbitrator. If either or both of
the two arbitrators to be selected by the Parties, as herein provided, are not
so selected within the specified 30 day period, or if the two arbitrators
selected by the Parties shall fail to agree upon the selection of the additional
arbitrator within the specified 60 day period, either Party may, upon written
notice to the other Party, apply to the American Arbitration Association for the
appointment of the arbitrator or arbitrators who have not been so selected and
such Association shall thereupon be empowered to select such arbitrator or
arbitrators.

 

The arbitration proceedings shall be conducted in Louisville, Kentucky unless
otherwise mutually agreed. The Arbitration Board shall afford adequate
opportunity to both of the Parties to present information with respect to the
disagreement submitted to arbitration and may request further information from
either Party. Except as provided in the preceding sentence, the Parties may, by
mutual agreement, specify the rules which are to govern any proceeding before
the Arbitration Board and limit the matters to be considered by the Arbitration
Board, in which event the Arbitration Board shall be

 

49

--------------------------------------------------------------------------------


 

governed by the terms and conditions of such agreement. In the absence of any
such agreement respecting the rules which are to govern any proceeding, the then
current rules of the American Arbitration Association for the conduct of
commercial arbitration shall govern the proceedings, except that if such rules
shall conflict with the then current provisions of the laws of Kentucky relating
to arbitration, such conflict shall be governed by the then current provisions
of the laws of Kentucky relating to arbitration.

 

Procedural matters pertaining to the conduct of the arbitration and the award of
the Arbitration Board shall be made upon a determination of a majority of the
arbitrators. The Parties shall, however, be entitled to all discovery provided
for by the Kentucky Rules of Civil Procedure. The findings and award of the
Arbitration Board, so made upon a determination of a majority of the
arbitrators, shall be final and conclusive with respect to the disagreement
submitted for arbitration and shall be binding upon the Parties, except as
otherwise provided by law. Each Party shall pay the fee and expenses of the
arbitrator selected by or for it, together with the costs and expenses incurred
by it in the preparation of its case to the arbitrators. The fee and expenses of
the third arbitrator selected in accordance with this Article 19.3 shall be
assigned in equal parts to the Parties, and each Party shall assume and pay the
portion of such fee and costs so assigned to it Judgment upon the award may be
entered in any court having jurisdiction In the event the Parties do not agree
to arbitrate, each shall have the right to take appropriate judicial action. 19
4 Obligations To Make Payments

 

If a disagreement should arise from any Plant Subject which is not resolved by
the Coordination Committee or the senior representatives of the Parties as
provided in Article 19.2, then, pending the resolution of the disagreement by
arbitration and/or litigation, Louisville shall continue to operate Trimble
County Unit 1 and make necessary Incremental Capital Assets in a manner
consistent with this Agreement, and IMPA shall continue to make all payments
required in accordance with the applicable provisions of this Agreement.

 

ARTICLE 20.
REMEDIES

 

20.1.                        All Remedies . Setoff.

 

In the event either Party (the “Defaulting Party’) fails to pay when due any
amount owing by it to the other Party (the “Non-Defaulting Party”) under this
Agreement or the Interconnection Agreement or fails to perform or observe any
covenant, condition, or agreement to be performed or observed under this
Agreement or the Interconnection Agreement, the Non. Defaulting Party shall have
available to it all remedies, legal and equitable, including, without limitation
those available in order to enforce payment of any such amount or performance or
observance of any such covenant, condition, or agreement, subject to the
defaulting Party’s rights to cure default under Article 17.5. All overdue
payments shall bear interest at the Agreed Rate. Further, the Non-Defaulting
Party shall have the right to setoff against any amount owed to it by the
Defaulting Party the amount of any payment which such Party has failed to pay
when due under this

 

50

--------------------------------------------------------------------------------


 

Agreement or the Interconnection Agreement. In addition, the Non-Defaulting
Party shall have the other rights and remedies available to it under this
Article 20.

 

20.2.                        Injunctive Relief.

 

The Parties hereto agree and acknowledge that the failure to perform any of
their obligations under this Agreement, including the execution of legal
documents which may be reasonably requested as set forth in this Article, would
cause irreparable injury to the other Party and that the remedy at law for any
violation or threatened violation thereof would be inadequate, and agree that
the other Party shall be entitled to a temporary or permanent injunction or
other equitable relief specifically to enforce such obligation without the
necessity of proving the inadequacy of its legal remedies.

 

20.3.                        No Remedy Exclusive.

 

No remedy conferred upon or reserved to the Parties hereto in this Agreement is
intended to be exclusive of any other remedy or remedies available hereunder or
now or hereafter existing at law, in equity, or by statute or otherwise, but
each and every such remedy shall be cumulative and shall be in addition to every
other such remedy. The pursuit by any Party of any specific remedy shall not be
deemed to be an election of that remedy to the exclusion of any other or others,
whether provided hereunder or by law, equity, or statute.

 

20.4.                        Failure To Participate In Incremental Capital
Assets.

 

If IMPA fails to make any payment of its share of the cost of Incremental
Capital Assets after the Closing, Louisville shall have the right, at its
election, to give written notice of such failure to IMPA. If such overdue
payment and all other overdue payments~ if any, of IMPA’s share of the cost of
the Incremental Capital Assets after the Closing, together with interest on such
overdue payment or payments, are not paid within ninety (90) days after the
giving of the written notice first referred to in this paragraph, then (a)
IMPA’s rights to make any further payments of its share of the cost of the
Incremental Capital Asset shall thereupon terminate, and (b) the respective
percentage ownership interests in Trimble County Unit 1 shall be adjusted in
accordance with the following formula:

 

ADD = ALGE*IPCT/(IMPA+ALGE) .

 

where:

 

ADD =

 

Additional percentage ownership interest accruing to Louisville as a result of
making its additional investment to complete construction of Incremental Capital
Assets (there shall be a corresponding reduction in the percentage ownership
interest of IMPA in Trimble County Unit 1 and the Trimble County Site).

 

 

 

IMPA  =

 

Investment made by IMPA for its respective percentage ownership

 

51

--------------------------------------------------------------------------------


 

 

 

interest in Trimble County Unit 1, the Trimble County Site and its nonexclusive
license with respect to the Trimble County General Plant Facilities to the time
of the written notice first referred to in this Article 20.4.

 

 

 

ALGE  =

 

Additional Investment made by Louisville to complete construction of Incremental
Capital Assets as aforesaid.

 

 

 

IPCT  =

 

IMPA’s percentage ownership interest in Trimble County Unit 1 at the time of the
written notice first referred to in this Article 20.4.

 

ARTICLE 21.
MISCELLANEOUS

 

21.1.                        Governing Law.

 

The validity, interpretation, and performance of this Agreement and each of its
provisions shall be governed by the laws of the Commonwealth of Kentucky, except
that the power and authority of IMPA to enter into this Agreement shall be
governed by the laws of the State of Indiana.

 

21.2.                        Notice To Parties.

 

Unless otherwise specifically provided by other provisions of this Agreement,
any notice, consent, or other communication required to be made under this
Agreement shall be addressed to or made by such officer, agent, representative,
or employee of each Party as such Party may, from time to time, designate in
writing, provided that any written notice required to be made pursuant to
Articles 14, 18, and 19.3 hereof shall be delivered in person, by prepaid
telegram, or by registered or certified mail, to the named officer of the Party
at the address listed below; provided, that either Party may, from time to time,
change such designated officer or the address thereof by giving written notice
of such change to the other Party. Any requirement for notice in writing may be
met by telex, telecopy, or other electronic means of communicating written or
printed material, if promptly confirmed in writing.

 

TO                               Louisville:

 

President

 

Louisville Gas and Electric Company

 

220 West Main Street (40202)

 

Post Office Box 32010

 

Louisville, Kentucky 40232

 

52

--------------------------------------------------------------------------------


 

TO                               IMPA:

 

General Manager

 

Indiana Municipal Power Agency

 

11610 North College Avenue

 

Carmel, Indiana 46032

 

21.3.                        Article Headings Not To Affect Meaning.

 

The descriptive headings of the various Articles of this Agreement have been
inserted for convenience of reference only and shall in no way modify or
restrict any of the terms or provisions hereof.

 

21.4.                        Counterparts.

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

21.5.                        Time.

 

Louisville and IMPA agree that time is of the essence in this Agreement.

 

21.6.                        Severability.

 

In the event that any provision of this Agreement, or the application of any
such provision to any person or circumstance, shall be held invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby.

 

21.7.                        Integration.

 

The terms and provisions contained in this Agreement and the Interconnection
Agreement constitute the entire agreement between Louisville and IMPA in regard
to the respective matters of said Agreement, and shall supersede all previous
communications, representations, or agreements, either oral or written, between
Louisville and IMPA with respect to the respective subject matters of said
Agreements.

 

21.8.                        Computation Of Time.

 

In computing any period of time prescribed or allowed by this Agreement, the day
of the act, event, or default from which the designated period of time begins to
run shall

 

53

--------------------------------------------------------------------------------


 

not be included. The last day of this period so computed shall be included,
unless it is a Saturday, Sunday, or legal holiday in Kentucky, in which event
the period shall run until the end of the next day which is neither a Saturday,
Sunday, nor legal holiday.

 

21.9.                        Waiver.

 

Any waiver at any time, by either Party, of its rights with respect to the other
Party, or with respect to any other matter arising in connection with this
Agreement, shall not be considered a waiver with respect to any subsequent
default or matter.

 

21.10.                  Equal Opportunity Clause.

 

During the performance of those parts of this Agreement relating to the
construction by a Party of any Incremental Capital Assets, such Party agrees as
follows:

 

(a)                                  Such Party will not discriminate against
any employee or applicant for employment because of race, color, religion, sex,
or national origin. Such Party will take affirmative action to insure that
applicants are employed, and that employees are treated, during employment,
without regard to their race, color, religion, sex, or national origin. Such
action shall include, but not be limited to, the following: employment,
upgrading, demotion, or transfer; recruitment or recruitment advertising; layoff
or termination; rates of pay or other forms of compensation; and selection for
training, including apprenticeship. Such Party agrees to post, in conspicuous
places, available to employees and applicants for employment, notices setting
forth the provisions of this non-discrimination clause;

 

(b)                                 Such Party will, in all solicitations or
advertisements for employees place by or on behalf of such Party, state that all
qualified applicants will receive consideration for employment without regard to
race, color, religion, sex, or national origin;

 

(c)                                  Such Party will send to each labor union or
representative of workers with which it has a collective bargaining agreement or
other contract or understanding, a notice, to be provided, advising the said
labor union or workers’ representative, of such Party’s commitments under this
Article 21.10, and shall post copies of the notice In conspicuous places,
available to employees and applicants for employment;

 

(d)                                 Such Party will comply with all provisions
of Executive Order No. 11246 of September 24, 1965, and of the rules,
regulations, and relevant orders of the Secretary of Labor

 

(e)                                  Such Party will furnish all information and
reports required by Executive Order No. 11246 of September 24, 1965, and by the
rules, regulations, and orders of the Secretary of Labor, or pursuant thereto,
and will permit access to its books, records, and accounts by the administering
agency and the Secretary of Labor, for purposes of investigation, to ascertain
compliance with such rules, regulations, and orders;

 

54

--------------------------------------------------------------------------------


 

(f)                                    In the event of such Party’s
noncompliance with the none discrimination clauses of this Agreement, or with
any of the said rules, regulations, or orders, this Agreement may be canceled,
terminated, or suspended, in whole or in part, and such Party may be declared
ineligible for further Government contracts or federally assisted construction
contracts in accordance with procedures authorized in Executive Order No. 11246
of September 24, 1965, and such other sanctions may be imposed and remedies
invoked as provided in said Executive Order or by rule, regulation, or order of
the Secretary of Labor, or as otherwise provided by law

 

(g)                                 Such Party will includes the words “During
the performance of this contract, the contractor agrees as follows:” followed by
the provisions of sections (a) through (I) of this Article 21.10 in every
subcontract or purchase order, unless exempted by rules, regulations, or orders
or the Secretary of Labor issued pursuant to Section 204 of Executive Order No.
11246 of September 24, 1965, so that such provisions will be binding upon each
subcontractor or vendor. Such Party will take such action with respect with any
subcontract or purchase order as the administering agency may direct as a means
of enforcing such provisions, including sanctions for noncompliance; provided,
however, that in the event such Party becomes involved in, or is threatened
with, litigation by a subcontractor or vendor as a result of such direction by
the administering agency, such Party may request the United States to enter into
such litigation to protect the interests of the United States;

 

(h)                                 For purposes of this Agreement, the term
“this Agreement,’ as used in this Article 21.10 shall mean those parts of this
Agreement relating to the construction by such Party of any additions,
betterments, or improvements to the property. Nothing in this Article 21.10
shall be construed to prevent such Party from resisting, challenging,
contesting, or appealing any law, statute, regulation, or decision of any
federal, state, or local government or agency which such Party claims to be in
invalid, unlawful, arbitrary, or capricious.

 

21.11.                  Non-Segregated Facilities.

 

Each Party certifies further that It will not maintain or provide for its
employees any segregated facilities at any of its establishments, and that it
will not permit its employees to perform their services at any location, under
its control, where segregated facilities are maintained. Each Party agrees that
a breach of this certification is a violation of the Equal Opportunity Clause in
this Agreement. As used in this certification, the term “segregated facilities’
means any waiting rooms, work areas, rest rooms and washrooms, restaurants, and
other eating areas, time clocks, locker rooms and other storage or dressing
areas, parking lots, drinking fountains, recreation or entertainment areas,
transportation, or housing facilities provided for employees which are
segregated by explicit directive or are, in fact, segregated on the basis of
race, color, religion, or national origin, because of habit, local custom, or
otherwise. Each Party agrees that (except where it has obtained identical
certifications from proposed subcontractors for specific time periods) it will
obtain identical certifications from proposed subcontractors prior to the award
of subcontracts exceeding $10,000 which are not exempt from the

 

55

--------------------------------------------------------------------------------


 

provisions of the Equal Opportunity Clause, and that it will retain such
certifications in its files.

 

Nothing in this Article 21.11 shall be construed to prevent any Party from
resisting, challenging, contesting, or appealing any law, statue, regulations,
or decision of any federal, state, or local government or agency which the Party
claims to be invalid, unlawful, arbitrary, or capricious.

 

21.12.                  Condemnation.

 

In the event any portion of Trimble County Unit 1, or any portion of the Trimble
County Site or the Trimble County General Plant Facilities as they pertain to
the Parties’ use of Trimble County Unit 1, shall be condemned and taken by
exercise of any right of eminent domain or for public or quasi-public use, and
the Parties hereto are able to continue their use and operation of the remaining
portion thereof, this Agreement shall not terminate. The proceeds of any payment
of any award or compensation arising from such condemnation (net of any
unrecovered expenses of any nature incurred by the Parties with respect thereto,
which expenses shall be fully reimbursed to the Party or Parties incurring such
expenses) shall be apportioned between the Owners on the basis of their
respective ownership interests in Trimble County Unit 1. In the event that all
of Trimble County Unit 1, or all of the Trimble County Site, and the Trimble
County General Plant Facilities as they pertain to the Parties’ use of Trimble
County Unit 1, shall be condemned and taken by exercise of any right of eminent
domain or for public or quasi-public use, this Agreement shall terminate as of
the date of said taking and the proceeds of any award or compensation arising
from such condemnation (net of any unrecovered expenses of any nature incurred
by the Owners with respect thereto, which expenses shall be fully reimbursed to
the Owner or Owners incurring such expenses) shall be apportioned between the
Owners on the basis of their respective ownership interests in Trimble County
Unit 1.

 

ARTICLE 22.
TERM AND TERMINATION

 

22.1.                        Termination.

 

This Agreement shall terminate at such time as those activities which are
necessary to retire Trimble County Unit 1 from service have been completed.
Retirement from service shall include, without limitation: dismantling,
demolishing, and removal of equipment, facilities, and structures; security;
maintenance; disposing of debris; and any site work necessary to lawfully and
responsibly effect such retirement. Termination of this Agreement, however,
shall not terminate or affect, as between the Parties, the continued liability,
if any, of the Parties for environmental considerations or other obligations
imposed by law. •

 

56

--------------------------------------------------------------------------------


 

22.2.                        Retirement Of Property.

 

The Coordination Committee shall have authority in decisions regarding the
retirement from service of any and all property included in Trimble County Unit
1 and Trimble County General Plant Facilities which, in the Coordination
Committee’s judgment, is damaged, worn out, uneconomic, unreliable, obsolescent,
or otherwise unfit for use. However, Trimble County Unit 1 shall not be retired
from service as a generating unit without the written consent of IMPA prior to
the earlier of:

 

(a)                                  the expiration of 35 years following the
Commercial Operation Date of Trimble County Unit 1; or

 

(b)                                 the final maturity date of the project
revenue bonds originally issued by IMPA to finance its initial ownership
interest in Thimble County Unit 1, or the final maturity date of any bonds
issued by IMPA to refund such originally issued bonds.

 

After the expiration of the applicable period in the preceding sentence, subject
to the rights of any other Owner of Trimble County Unit 1, the Coordination
Committee shall have the right to retire Trimble County Unit 1 from service as a
generating unit at any time. Notwithstanding the above, in the event the
Coordination Committee approves a major life extension or the installation of
Incremental Capital Assets, either of which costs in excess of twenty-five
percent of the original construction cost of the Trimble County Plant, and IMPA
issues improvement or other bonds to finance such improvements, Louisville
agrees, subject to the interests of any co-owners of Trimble County Unit 1, not
to retire such unit prior to the expiration of 75 percent of the remaining
useful life of such unit as determined by a qualified engineering consultant
selected by the Coordination Committee.

 

22.3.                        Retirement Costs.

 

All costs (less salvage credits, if any) associated with retirement of Trimble
County Unit 1 and the Trimble County General Plant Facilities and the Trimble
County Site as they pertain to Trimble County Unit 1, including, without
limitation: dismantling, demolishing, and removal of equipment, facilities, and
structures; security; maintenance; disposing of debris; and any site work
necessary to lawfully and responsibly effect such retirement, shall be shared by
the Owners in proportion to their respective percentage ownership interests in
Trimble County Unit 1. Payments for these costs (less salvage credits, if any)
as they are expected to be incurred, shall be made In accordance with the
provisions of Article 8. If such salvage credits exceed such costs, the
difference shall be shared by the Owners in proportion to their respective
percentage ownership Interests in Trimble County Unit 1.

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed.

 

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

Attest:

 

 

By:

 

 

 

Secretary

 

 

Chris Hermann,

 

 

 

Vice President and General Manager,

 

 

 

Wholesale Electric Business

 

 

 

 

 

 

 

 

INDIANA MUNICIPAL POWER AGENCY

Attest:

 

 

By:

 

 

 

Dwight D. Langer

 

 

Frank Rudolph,

 

Secretary

 

 

Chairman

 

58

--------------------------------------------------------------------------------


 

APPENDICES

 

Appendices to the Participation Agreement

 

Appendix A.

Bill of Sale

 

 

Appendix B. [a05-1894_1ex10d43.htm#APPENDIXBjg2]

Trimble County Unit No. 1 List [a05-1894_1ex10d43.htm#APPENDIXBjg2]

 

 

Appendix C. [a05-1894_1ex10d43.htm#APPENDIXCjg2]

License Agreement and Trimble County General Plant Facility List
[a05-1894_1ex10d43.htm#APPENDIXCjg2]

 

 

Appendix D. [a05-1894_1ex10d43.htm#APPENDIXDjg2]

Known Defects at Closing [a05-1894_1ex10d43.htm#APPENDIXDjg2]

 

 

Appendix E. [a05-1894_1ex10d43.htm#APPENDIXEjg2]

General Warranty Deed [a05-1894_1ex10d43.htm#APPENDIXEjg2]

 

 

Appendix F. [a05-1894_1ex10d43.htm#APPENDIXFjg2]

Easement: Louisville to IMPA [a05-1894_1ex10d43.htm#APPENDIXFjg2]

 

 

Appendix G. [a05-1894_1ex10d43.htm#APPENDIXGjg2]

Easement: IMPA to Louisville [a05-1894_1ex10d43.htm#APPENDIXGjg2]

 

59

--------------------------------------------------------------------------------


 

APPENDIX A

 

BILL OF SALE

 

LOUISVILLE GAS AND ELECTRIC COMPANY, a Kentucky corporation, 220 West Main
Street, P.O. Box 32010, Louisville, Kentucky 40232 (“Seller”) and INDIANA
MUNICIPAL POWER AGENCY, a body corporate and politic and a political subdivision
of the State of Indiana, 11610 North College Avenue, Carmel, Indiana 46032
(“Buyer”) for value received and in accordance with the covenants and conditions
set forth in the Participation Agreement by and between Seller and Buyer, dated
February 1, 1993, and incorporated by reference herein (“Agreement”) , and as
part of the consideration for the performance of the Agreement, Seller hereby
grants, bargains, transfers, sells and delivers unto Buyer, all of Seller’s
right, title and interest in a l2.88~ undivided interest as a tenant in common
in Trimble County Unit 1, as defined in the Agreement and as more particularly
described in Appendix B to the Agreement, and pursuant to the terms of the
Agreement.

 

Seller hereby represents, warrants and covenants, subject to any rights Illinois
Municipal Electric Agency may have as an owner of a l2.l2% undivided ownership
interest as tenant in common to the property transferred hereunder, that Seller
is the owner of the property described in this Bill of Sale, and has full right,
power and authority to sell and transfer the same.

 

IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale by their
duly authorized officers this 1st day of February, 1993.

 

 

 

SELLER:

 

 

 

 

 

LOUISVILLE GAS AND ELECTRIC
COMPANY

 

 

 

Attest:

 

 

By:

 

 

 

 

 

Chris Hermann,

 

 

 

Vice President and General

 

 

 

Manager, Wholesale Electric

 

 

 

Business

 

 

 

 

 

BUYER:

 

 

 

 

 

INDIANA MUNICIPAL POWER
AGENCY

 

 

 

Attest:

 

 

By:

 

 

 

 

 

Frank R. Rudolph, Chairman

 

60

--------------------------------------------------------------------------------


APPENDIX B
Trimble County Unit 1

 

STRUCTURES

 

A.

 

Unit Structure

 

 

 

 

 

1.

Concrete

 

 

 

a.

Base Pad Foundation

 

 

 

b.

Base Pad Finish Floor

 

 

 

c.

Elevated Floors

 

 

 

d.

Equipment Foundations

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Boiler and Air Preheater Room Steel

 

 

 

b.

Turbine Room Steel

 

 

 

c.

Stairways

 

 

 

d.

Equipment Platforms

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Partial Insulated Multi-Layer Metal Siding

 

 

 

b.

Partial Uninsulated Metal Siding

 

 

 

c.

Concrete & Built-Up Roof

 

 

 

 

 

B.

 

Draft Equipment

 

 

 

 

 

1.

Concrete

 

 

 

a.

Equipment Foundations

 

 

 

 

 

C.

 

Boiler Feed and Service Water Equipment

 

 

 

 

 

1.

Concrete

 

 

 

a.

Equipment Foundations

 

 

 

 

 

D.

 

Coal Mills

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Equipment Foundations

 

 

 

 

 

E.

 

Electrostatic Precipitator

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

 

 

 

 

2.

Steel Structures

 

61

--------------------------------------------------------------------------------


 

 

 

 

a.

Columns & Girders

 

 

 

b.

Stairways

 

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Metal Siding

 

 

 

b.

ESP End Walls

 

 

 

 

 

F.

 

Sulphur Dioxide Removal System

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

c.

Equipment Foundations

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Columns & Girders

 

 

 

b.

Stairways

 

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Insulated Metal Siding

 

 

 

b.

Concrete & Built-Up Roof

 

 

 

 

 

G.

 

Bottom Ash Handling

 

 

 

 

 

 

 

1.

Concrete

 

 

 

 

 

 

 

 

a.

Equipment Foundations

 

 

 

 

 

H.

 

Turbine Generator

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Equipment Foundations

 

 

 

 

 

I.

 

Boiler

 

 

 

 

 

 

 

1.

Steel Structures

 

 

 

a.

Support Steel

 

62

--------------------------------------------------------------------------------


 

EQUIPMENT AND SYSTEM COMPONENTS

 

A.

 

Unit Structure

 

 

 

 

 

1.

Masonry Blockwork

 

 

2.

HVAC

 

 

3.

Roof Drains

 

 

4.

Passenger Elevator

 

 

S.

Conduit & Cable Tray

 

 

6.

Lighting

 

 

7.

6900 Volt Equipment

 

 

8

480 Volt Equipment

 

 

9.

208/110 Volt Equipment

 

 

10.

Control & Logic Room

 

 

11.

Batteries & Chargers

 

 

12.

Uninterruptible Power Supply

 

 

13.

Station Fuel Oil Piping

 

 

14.

Ignition Oil Piping

 

 

15.

Main Steam Piping

 

 

16.

Hot & Cold Reheat Piping

 

 

17.

Condensate Piping

 

 

18.

Gland Seal Piping

 

 

19.

Attemperator Piping

 

 

20.

Boiler Feed Suction Piping

 

 

21.

Extraction Steam Piping

 

 

22.

Auxiliary Cooling Piping

 

 

23.

Closed Cooling Piping

 

 

24.

Compressor and Instrument Air Piping

 

 

25.

House Air Piping

 

 

26.

Condensate Makeup Piping

 

 

27.

Fire Protection

 

 

28.

Turbine Room Gantry and House Cranes

 

 

29.

Coal Silos

 

 

 

 

B.

 

Draft Equipment

 

 

 

 

 

 

1.

Inducted Draft Fans

 

 

2.

Forced Draft Fans

 

 

3

Primary Air Fans

 

 

4

Air & Gas Ducts

 

 

5

Air Heater

 

 

 

 

C.

 

Boiler Feed and Service Water Equipment

 

63

--------------------------------------------------------------------------------


 

 

 

1

Motor Driven Feed Pumps

 

 

2

Turbine Driven Feed Pumps

 

 

3.

Feedwater Heaters

 

 

4.

Cooling Pumps

 

 

 

 

D.

 

Coal Mills

 

 

 

 

 

 

1.

Coal Mills

 

 

2.

Feeders

 

 

 

 

E.

 

Electrostatic Precipitator

 

 

 

 

 

 

1.

Precipitator

 

 

 

a.

Elements

 

 

 

b.

Hoppers

 

 

 

c.

Vibrations

 

 

 

 

 

 

2.

HVAC

 

 

3.

Fire Protection Equipment

 

 

4.

Insulation

 

 

5.

480 Volt Equipment

 

 

6.

208/110 Volt Equipment

 

 

7.

Conduit & Cable Tray

 

 

8.

Lighting

 

 

9.

Communications

 

 

10.

Control Building

 

 

11.

Piping Systems

 

 

 

 

F.

 

Sulphur Dioxide Removal System

 

 

 

 

 

 

1.

Inlet & Outlet Ducts

 

 

2.

Absorber

 

 

3.

Demister Wash Equipment

 

 

4.

Seal Water Tank

 

 

5.

Control Building

 

 

6.

Electrical Building

 

 

7.

Horizontal Pumps

 

 

8.

Seal Air Fans

 

 

9.

Air Compressors

 

 

10.

Heat Exchangers

 

 

11.

Cranes & Hoists

 

 

12.

Piping Systems

 

 

13.

6900 Volt Equipment

 

 

14.

480 Volt Equipment

 

 

15.

208/110 Volt Equipment

 

 

16.

Lighting

 

 

17.

Communications

 

64

--------------------------------------------------------------------------------


 

 

 

18.

Multiplex System

 

 

 

 

G.

 

Bottom Ash Handling

 

 

 

 

 

 

1.

Hoppers

 

 

2.

Ash Sluicing Equipment

 

 

3.

Piping System

 

 

4.

Bottom Ash Equipment

 

 

 

 

H.

 

Turbine Generator

 

 

 

 

 

 

1.

Turbine Generator

 

 

2.

Piping Systems

 

 

3.

Seal Oil Unit

 

 

4.

Hydrogen Coolers

 

 

S.

Turbine Oil System

 

 

6.

Electro Hydraulic Control

 

 

7.

Multiplex System

 

 

8.

Isolated Phase Bus

 

 

 

 

I.

 

Boiler

 

 

 

 

 

 

1.

Boiler *

 

 

2.

Economizer

 

 

3.

Superheat/Reheat Panels

 

 

4.

Water Walls

 

 

5.

Heater Drains & Vents

 

 

6.

Sootblowers

 

 

7.

Burners

 

65

--------------------------------------------------------------------------------


 

APPENDIX C

 

LICENSE AGREEMENT

 

THIS AGREEMENT made and entered into as of this 1st day of February, 1993, by
and between LOUISVILLE GAS AND ELECTRIC COMPANY, a Kentucky corporation, having
its principal office at 220 West Main Street, P.O. Box 32010, Louisville,
Kentucky 40202, (“Louisville or Licensor”) and Indiana Municipal Power Agency, a
body corporate and politic and a political subdivision of the State of Indiana,
having its principal offices at 11610 North College Avenue, Cannel, Indiana
46032 (“IMPA or Licensee~)

 

WITNESSETH:

 

WHEREAS Louisville is the owner of the Trimble County Plant which includes
Trimble County Unit 1, the Trimble County General Plant Facilities and the
Trimble County Site; and

 

WHEREAS Illinois Municipal Electric Agency (“IMEA”) owns an undivided 12.12
percent interest in Trimble County Unit 1; and

 

WHEREAS pursuant to the Participation Agreement dated February 1, 1993, by and
between Louisville and IMPA (the “Participation Agreement”), the terms of which
are incorporated by reference herein, Louisville has sold to IMPA, and IMPA has
purchased from Luisville a 12.88% undivided ownership interest in Trimble County
Unit 1 as tenants in common; and

 

WHEREAS IMPA desires to obtain a nonexclusive license to use the Trimble County
General Plant Facilities on the Trimble County Site in a manner consistent with
IMPA’s ownership interest and so long as it may hold its interest in Trimble
County Unit 1.

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties agree as follows:

 

1.                                      DEFINITIONS:

 

The terms Trimble County Unit 1, Trimble County General Plant Facilities,
Trimble County Site and Trimble County Plant as used herein shall be defined as
set forth in the Participation Agreement.

 

2.                                      GRANT:

 

Upon the terms, payments and conditions set forth in the Participation
Agreement, incorporated herein by reference, Louisville hereby grants to IMPA a
nonexclusive license to use the Trimble County General Plant Facilities to the
extent necessary for efficient and full use by IMPA of its proportional
ownership interest in Trimble County Unit 1. Louisville shall retain full
ownership of the Trimble County General Plant Facilities.

 

66

--------------------------------------------------------------------------------


 

3.                                      USE

 

a)                                     IMPA covenants that its use of the
Trimble County General Plant Facilities pursuant to the license granted herein
will be consistent with the Participation Agreement and otherwise in full
compliance with all applicable laws, ordinances, statutes, codes, easements and
restrictions.

 

b)                                    IMPA acknowledges that this nonexclusive
license shall in no way restrict or prohibit Louisville from constructing
additional units or facilities or expanding present units or facilities in a
manner consistent with the Participation Agreement.

 

4.                                      DURATION AND TERMINATION

 

Unless otherwise terminated by mutual agreement of the parties, this Agreement
and the license granted herein shall continue in full force and effect until the
expiration or termination of the Participation Agreement.

 

5.                                      NOTICES

 

All notices, requests and demands and other communications given or made in
connection with this Agreement, shall be given or made pursuant to and, in
accordance with, the Participation Agreement.

 

6.                                      CONSTRUCTION AND ASSIGNMENT

 

a)                                     This Agreement shall be binding on and
inure to the benefit of the Licensor, its legal representatives, successors,
heirs and assigns.

 

b)                                    This Agreement shall be binding on and
inure to the benefit of the Licensee, but shall not be transferable or
assignable by the Licensee except as permitted by and consistent with the
Participation Agreement.

 

c)                                     This Agreement shall be deemed to be a
contract made under the laws of the Commonwealth of Kentucky, and shall be
construed and interpreted according to the laws of said state.

 

7.                                      MODIFICATION:

 

This Agreement and the Participation Agreement embody all the understandings and
obligations between the parties with respect to the subject matter hereof. No
amendment or modification of this Agreement shall be valid or binding upon the
parties unless made in writing and signed on behalf of each of the parties by
their respective proper officers, duly authorized.

 

IN WITNESS WHEREOF, the parties caused this Agreement to be executed as of the
date first written above.

 

67

--------------------------------------------------------------------------------


 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

By:

 

 

 

 

Chris

 

 

Vice President and General Manager,

 

 

Wholesale Electric Business

 

 

 

 

 

INDIANA MUNICIPAL POWER AGENCY

 

 

 

By

 

 

 

 

Frank R. Rudolph,

 

 

Chairman

 

68

--------------------------------------------------------------------------------


 

List of Trimble County General Plant Facilities

 

STRUCTURES

 

A.

 

Service Building

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

c.

Elevated Floors

 

 

 

d.

Unloading Ramps

 

 

2.

Steel Structures

 

 

 

a.

Columns & Girders

 

 

3.

Enclosures

 

 

 

a.

Insulated Metal Siding

 

 

 

b.

Glass Curtain Wall

 

 

 

c.

Concrete & Built-Up Roof

 

 

 

 

 

B.

 

As Fired Sample House

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

c.

Elevated Floors

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Columns & Girders

 

 

 

b.

Stairways

 

 

 

c.

Grating

 

 

3.

Enclosures

 

 

 

a.

Insulated Metal Siding

 

 

 

b.

Concrete & Built-Up Roofing

 

 

 

 

 

C.

 

Screenwell

 

 

1.

Piles

 

 

 

a.

Sheet Piles

 

 

 

b.

H-Piles

 

 

2.

Concrete

 

 

 

a.

Walls

 

 

 

b.

Elevated Floors

 

 

3.

Steel Structures

 

 

 

a.

Columns & Girders

 

 

 

b.

Miscellaneous Platforms

 

 

4.

Enclosures

 

 

 

a.

Insulate Metal Siding

 

 

 

b.

Concrete & Built-Up Roof

 

 

 

 

 

D.

 

Stack

 

 

1.

Concrete

 

69

--------------------------------------------------------------------------------


 

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

c.

Concrete Shell & Liner

 

 

 

 

 

E.

 

Coal Handling

 

 

 

 

 

Barge Unloader

 

 

1.

Piles

 

 

 

 

a.

Sheet Piles

 

 

 

b.

H-Piles

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Columns & Girders

 

 

 

b.

Stairways

 

 

 

 

 

Transfer House

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

 

 

 

 

 

a.

Columns & Girders

 

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Uninsulated Metal Siding

 

 

 

b.

Concrete & Built-Up

 

 

 

 

 

As Delivered Sample House

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

c.

Elevated Floors

 

 

 

d.

Equipment Foundations

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Columns & Girders

 

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Uninsulated Metal Siding

 

 

 

b.

Concrete & Built-Up Roofing

 

 

 

 

 

 

 

Coal Dock Electrical Service Building

 

 

 

 

 

 

 

1.

Concrete

 

70

--------------------------------------------------------------------------------


 

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Pre-Engineered Building

 

 

 

 

 

Radial Stacker

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Base Slab Rail

 

 

 

 

 

Reclaim Hopper & Tunnel

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

c.

Wails

 

 

 

d.

Elevated Slab

 

 

 

e.

Access Stairway

 

 

 

 

 

Crusher House

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

c.

Elevated Floors

 

 

 

d.

Equipment Foundations

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Columns & Girders K Stairways

 

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Uninsulated Metal Siding Crusher House Electrical Building

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Pre-Engineered Building

 

 

 

 

 

Coal Maintenance Building

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

71

--------------------------------------------------------------------------------


 

 

 

 

b.

Base Slab

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Pre-Engineered Building

 

 

 

 

 

Conveyors A, B, C, D, E, & S

 

 

 

 

 

 

 

1.

Piles

 

 

 

 

a.

Bearing Piles

 

 

 

 

 

 

 

2.

Concrete

 

 

 

a.

Foundations

 

 

 

 

 

 

 

3.

Steel Structures

 

 

 

a.

Steel Trusses

 

 

 

b.

Conveyor Bents

 

 

 

C.

Stairways

 

 

 

 

 

 

 

4.

Enclosures

 

 

 

a.

Conveyor Uninsulated Metal Siding

 

 

 

 

 

Conveyors Fl, F2, Gi, and G2

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Steel Trusses

 

 

 

b.

Conveyor Bents

 

 

 

c.

Stairways

 

 

 

d.

Gallery Steel Enclosure

 

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Gallery Uninsulated Metal Siding

 

 

 

 

 

F.

 

Reactant Handling Barge Unloader

 

 

 

 

 

 

 

1. Piles

 

 

 

a.

Sheet Piles

 

 

 

b.

H-Piles

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Columns & Girders

 

 

 

b.

Stairways

 

 

 

 

 

 

 

3.

Enclosures

 

72

--------------------------------------------------------------------------------


 

 

 

 

a.

Uninsulated Metal Siding

 

 

 

 

 

Transfer House

 

 

 

 

 

 

 

1. Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

c.

Elevated Floors

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Columns & Girders

 

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Insulated Metal Siding

 

 

 

 

 

Live Action Pile Enclosure

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab - Rail

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

A-Frame Structural Steel

 

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Uninsulated Metal Siding

 

 

 

 

 

Dead Storage Pile

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slabs

 

 

 

c.

Walls

 

 

 

d.

Elevated Slab

 

 

 

e.

Access Stairway

 

 

 

 

 

Conveyors A, B, and C

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Steel Trusses

 

 

 

b.

Conveyor Bents

 

 

 

c.

Stairways

 

73

--------------------------------------------------------------------------------


 

Reactant Prep. Building

 

 

 

 

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slab

 

 

 

c.

Elevated Floors

 

 

 

d.

Equipment Foundations

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Columns & Girders

 

 

 

b.

Stairways

 

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Insulated Metal Siding

 

 

 

b.

Concrete & Built-Up Roofing

 

 

 

 

 

Reactant Live Storage Tanks

 

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Carbon Steel Tanks

 

 

 

 

 

G.

 

Water Treatment Building

 

 

1.

Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slabs

 

 

 

c.

Walls

 

 

 

d.

Equipment Foundations

 

 

 

 

 

 

 

2.

Steel Structures

 

 

 

a.

Columns & Girders

 

 

 

b.

Stairways

 

 

 

c.

Equipment Platforms

 

 

 

 

 

 

 

3.

Enclosures

 

 

 

a.

Insulated Metal Siding

 

 

 

 

 

H.

 

Cooling Tower

 

 

 

 

 

 

 

1. Concrete

 

 

 

a.

Foundations

 

 

 

b.

Base Slabs

 

 

 

c.

Poured Hyperbolic Natural Draft Tows

 

74

--------------------------------------------------------------------------------


 

 

 

I.

Station Auxiliary

 

 

 

 

 

 

 

1. Concrete

 

 

 

 

 

 

 

 

a.

Equipment Foundations

 

 

EQUIPMENT AND SYSTEM COMPONENTS

 

A.

Service Building

 

 

1.

Masonry Blockwork

 

2.

Fire Protection Equipment

 

3.

Restrooms, Lockers, and Showers

 

4.

HVAC

 

5.

Roof Drains and Plumbing

 

6.

Lighting

 

7.

Communications

 

8.

Office, Lab, and Kitchen Equipment

 

9.

Maintenance Shop Equipment

 

10.

Material Storage Bins and Shelves

 

11.

Freight Elevator

 

12.

Passenger Elevator

 

 

 

B.

As Fired Sample House

 

 

 

 

1.

HVAC

 

2.

Building Drains

 

3.

Fire Protection

 

4.

Lighting

 

5.

Communications

 

6.

Coal Silos

 

7.

Piping Systems

 

 

 

C.

Screenwell

 

 

 

 

1.

Masonry Blockwork

 

2.

Multiplex System

 

3.

HVAC

 

4.

Horizontal Pumps

 

5.

Vertical Pumps

 

6.

Traveling Water Screens

 

7.

Stop Log Gates and Screens

 

8.

Bridge Crane

 

9.

Strainers

 

10.

480 Volt Equipment

 

75

--------------------------------------------------------------------------------


 

 

11.

208/110 Volt Equipment

 

12.

Conduit and Cable Tray

 

13.

Lighting

 

14.

Communications

 

15.

Multiplex System

 

16.

Roof Drains and Plumbing

 

 

 

D.

Stack

 

 

 

 

1.

Communications

 

 

 

E.

Coal Handling

 

 

 

 

1.

Coal Barge Unloader

 

2.

Conduit and Cable Tray

 

3.

Lighting

 

4.

Communications

 

 

 

Transfer House

 

 

 

 

1.

Barge Unloader Bin

 

2.

Feeders and Chutes

 

3.

Dust Collection/Suppression Equipment

 

4.

Sprinkler System

 

5.

Monorail and Trolley Hoist

 

6.

Conduit and Cable Tray

 

7.

Lighting

 

8.

Communications

 

 

 

As Delivered Sample House

 

 

 

 

1.

Feeders and Chutes

 

2.

Dust Collection/Suppression Equipment

 

3.

As Delivered Sampling System

 

4.

Sprinkler System

 

5.

Control Room - Static Wall Siding

 

6.

Fire Protection System

 

7.

Conduit and Cable Tray

 

8.

Lighting

 

9.

Communications

 

 

 

Coal Dock Electrical Service Building

 

 

 

 

1.

Masonry Blockwork

 

2.

Suspended Ceiling

 

3.

Static Wall Siding

 

76

--------------------------------------------------------------------------------


 

 

4.

HVAC

 

5.

Fire Protection System

 

6.

Domestic Piping

 

7.

Conduit and Cable Tray

 

8.

Lighting

 

9.

Communications

 

10.

4160 Volt Equipment

 

11.

480 Volt Equipment

 

12.

208/110 Volt Equipment

 

13.

Multiplex System

 

 

 

Radial Stacker

 

 

 

 

I.

Radial Stacker

 

2.

HVAC Equipment

 

3.

Unit Substation

 

4.

Motor Control Centers

 

 

 

Reclaim Hopper and Tunnel

 

 

 

 

1. Hopper

 

2.

Feeders and Chutes

 

3.

Vertical Pumps

 

4.

Conduit and Cable Tray

 

5. Lighting

 

 

 

Crusher House

 

 

 

 

1.

Feeders and Chutes

 

2.

Crusher Bin

 

3.

Dust Collection/Suppression Equipment

 

4.

Magnetic Separators and Scales

 

5.

Crusher

 

6.

Conduit and Cable Tray

 

7.

Lighting

 

8.

Communications

 

9.

Piping Systems

 

 

 

Crusher House Electrical Building

 

 

 

 

1.

Masonry Walls

 

2.

Static Wall Siding

 

3.

Fire Protection Equipment

 

4.

Domestic Water

 

5.

Conduit and Cable Tray

 

6.

Lighting

 

7.

Communications

 

77

--------------------------------------------------------------------------------


 

 

8.

Piping Systems

 

9.

4160 Volt Equipment

 

10.

480 Volt Equipment

 

11.

208/110 Volt Equipment

 

12.

Multiplex System

 

 

 

Coal Maintenance Building

 

 

 

 

1.

Masonry Blockwork

 

2.

Suspended Ceiling

 

3.

Dry Wall Partitions

 

4.

HVAC

 

5.

Sprinkler System

 

6.

Hoist and Lifts

 

 

 

F.

Reactant Handling Barge Unloader

 

 

 

 

1.

Limestone Barge Unloader

 

2.

Conduit and Cable Tray

 

3.

Lighting

 

4.

Communications

 

 

 

Transfer House

 

 

 

 

1.

Feeders

 

2.

Hoppers

 

3.

Piping Systems

 

4.

Conduit and Cable Tray

 

5.

Lighting

 

 

 

Live Active Pile Enclosure

 

 

 

 

1.

Reclaimer

 

2.

Conduit and Cable Tray

 

3.

Lighting

 

 

 

Dead Storage Pile

 

 

 

 

1.

Hopper

 

2.

Chutes and Feeders

 

3.

Sump Pumps

 

4.

Conduit and Cable Tray

 

S.

Lighting

 

 

 

Reactant Prep. Building

 

78

--------------------------------------------------------------------------------


 

 

1.

Masonry Blockwork

 

2.

HVAC Equipment

 

3.

Fire Protection Equipment

 

4.

Piping Systems

 

5.

Limestone Crushers and Hoppers

 

6.

Compressors

 

7.

Lube Oil Systems

 

8.

Feeders and Chutes

 

9.

Bridge Crane

 

10.

4160 Volt Equipment

 

11.

480 Volt Equipment

 

12.

208/110 Volt Equipment

 

13.

Conduit and Cable Tray

 

14.

Lighting

 

15.

Communications

 

16.

Multiplex System

 

 

 

Reactant Live Storage Tanks

 

 

 

 

1.

Tank Agitators

 

 

 

G.

Water Treatment Building

 

 

 

 

1.

Masonry Blockwork

 

2.

Static Wall Siding

 

3.

HVAC

 

4.

Fire Protection Equipment

 

S.

Monorail

 

6.

Piping Systems

 

7.

Sanitary Waste Treatment Equipment

 

8.

Water Treatment Equipment

 

9.

Condensate Storage Tank

 

10.

Conduit and Cable Tray

 

11.

4160 Volt Equipment

 

12.

480 Volt Equipment

 

13.

208/110 Volt Equipment

 

14.

Lighting

 

15.

Communications

 

16.

Multiplex System

 

17.

Motor Driven Fire Pump

 

18.

Chemical Injection Equipment

 

19.

Demineralizer Water System

 

 

 

H.

Cooling Tower

 

 

 

 

1.

Cooling Tower Pumps

 

79

--------------------------------------------------------------------------------


 

 

2.

Circulating Water Lines

 

3.

Condenser

 

4.

480 Volt Equipment

 

5.

Lighting

 

6.

Communications

 

 

 

I.

Station Auxiliary

 

 

 

 

1.

138 Volt Equipment

 

2.

6900 Volt Equipment

 

3.

480 Volt Equipment

 

4.

208/110 Volt Equipment

 

5.

Sprinkler System

 

 

 

OTHER EQUIPMENT, SYSTEMS, AND STRUCTURES

 

 

 

1.

 

Fuel Oil Tanks, Piping, Pump House, and Electrical Building

2.

 

Ash Pond, Pipe Rack, and Pipe

3.

 

Emergency Ash Pond

 

 

 

SITE IMPROVEMENTS

 

 

 

1.

General Site Grating and Drainage

2.

Helicopter Pad

3.

Monitoring Wells

4.

Roadways

5.

Guard Facilities

6.

Underground Electrical Ducts

7.

Sanitary Sewer Lines

8.

Shoreline Protection

9.

Fire Protection Lines

10.

Potable Water Lines

11.

Cathodic Protection

 

80

--------------------------------------------------------------------------------


 

APPENDIX D

KNOWN DEFECTS AT CLOSING

 

The attached list of known defects for Trimble County Unit I and the Trimble
County General Plant Facilities as they pertain to Trimble County Unit 1
includes items for which construction is not complete as well as items where a
deficiency is noted, and to the best of Louisville’s knowledge, information, and
belief the attached list is current as of Closing.

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

By:

 

 

 

 

Chris Hermann

 

 

Vice President and General Manager

 

 

Wholesale Electric Business

 

81

--------------------------------------------------------------------------------


 

KNOWN DEFECTS AND OPEN WARRANTY CLAIMS AT CLOSING

 

Known design defects:

 

•                  Replace boiler penthouse roof and sidewalls. Original roof
was installed with non-specification material.

 

Open warranty claims:

 

•                  Replace FGD module purge air and vent dampers. (ABB)

 

•                  Modify demister wash lance seals. (ABB)

 

•                  Redesign precipitator high voltage insulator compartment
heater/blower system. (ABB)

 

•                  Replace generator field breaker. (GE)

 

•                  Replace boiler feed pump turbine turning gears. (GE)

 

•                  Modify FGD pump bay trolley system. (ABB)

 

•                  Modify induced draft fan variable-frequency drive
speed-control circuit. (Ross Hill)

 

•                  Backcharge for repair work on induced draft fan motors
(Buffalo Forge)

 

82

--------------------------------------------------------------------------------


 

APPENDIX E

DEED

 

THIS DEED is made and entered into this 1st day of February, 1993, by and
between LOUISVILLE GAS AND ELECTRIC COMPANY, a Kentucky corporation, of 220 West
Main Street, P.O. Box 32010, Louisville, Kentucky 40232 (“Grantor”) and INDIANA
MUNICIPAL POWER AGENCY, a body corporate and politic and a political subdivision
of the State of Indiana, of 11610 North College Avenue, Carmel, Indiana 46032
(“Grantee”).

 

WITNESSETH:

 

That for and in consideration of the sum of Seven Million Two Hundred Eight
Thousand Seven Hundred and Fifty~Nine Dollars ($7,208,759.00) and other good and
valuable consideration, the receipt of which is hereby acknowledged, Grantor has
bargained and sold and does hereby grant and convey to Grantee in fee simple
with covenant of GENERAL WARRANTY, the following described property located in
Trimble County, Kentucky, being a 12.88~ undivided interest as tenants in common
in the real property beneath Trimble County Unit 1 (“the Property”):

 

Being a certain parcel of land located to the north of Kentucky Highway 754 and
to the west of Kentucky Highway 1838, north of Wise’s Landing in Trimble County,
Kentucky and being more particularly described as follows:

 

Beginning at a 3 inch x 3 inch concrete monument in the northwest right-of-way
line of Kentucky Highway 754 at its intersection with the west right-of-way of
Wise’s Landing road; thence North 17° 30’ 19” West, 1925.28 feet to an iron pin
being the True Point of Beginning Also known as plant grid coordinate N
32+50.00, E17+82.00; thence North 29° 02’ 25” West, 176.00 feet to a scribe mark
in concrete and being plant grid coordinate N 34+26.00, E 17÷82.00, said line
being Column Line N; thence North 60° 57’ 35” East, 42.00 feet to a scribe mark
in concrete and being plant grid coordinate N34+26.00, E 18+24.00; thence North
4° 38’ 59” West, 42.27 feet to plant grid coordinate N 34+62.00, E 18+48.00;
thence North 60° 57’ 35” East, 759.17 feet to plant grid coordinate N 34÷62.00,
E 26+07.17, said line being Column Line 9, common line between Unit No. 1 and
Unit No. 2 (Future); thence South 29° 02’ 25” East, 55.25 feet to a R R spike
being plant grid coordinate N 34÷06.75, E 26+07.17; thence South 60° 57’ 35”
West, 57.17 feet to plant grid coordinate N 34+06.75, E 25+50.00; thence South
29° 02’ 25” East, 156.75 feet to plant grid coordinate N 32÷50.00, E 25÷50.00,
said line being Column Line A; thence South 60° 57’ 35” West, 768.00 feet to the
True Point of Beginning, said line being Column’s Line 17, common column line
between Unit No. 1 and the Service Building. Said tract containing 3.766 acres.
Being a part of the same conveyed to Grantor by deed of record in the office of
the Trimble County Clerk in Deed Book No. 49, Page No. 602.

 

TO HAVE AND TO HOLD the Property, with all appurtenances and privileges
thereunto belonging, unto the Grantee, its successors and assigns.

 

83

--------------------------------------------------------------------------------


 

Grantor covenants that it is lawfully seized of fee simple title to the Property
and has full right and power to convey same, subject to the rights of Illinois
Municipal Electric Agency (“IMEA”) which owns a 12.12% undivided interest as
tenants in common and subject to the Participation Agreement dated February 28,
1991 by and between Grantor and IMEA and the Participation Agreement dated
February 1, 1993, by and between Grantor and Grantee and incorporated by
reference herein, memoranda of which are on file in the Office of the Trimble
County Clerk, which contain, among other things, certain restrictions on resale
of the Property, the right Q~ first refusal upon transfer of the Property, the
right of IMEA and Grantee to participate in the ownership of the next generating
unit built at the Trimble County Site, and waiver of the right of partition of
the Property, and otherwise the Property is free and clear of all encumbrances
except those relating to the IMEA sale that are of record and all ad valorem
taxes and assessments assessed against the Property for 1993 • and all
subsequent years which Grantee assumes and agrees to pay.

 

IN TESTIMONY WHEREOF, witness the signature of the Grantor as of the day, month
and year first above-written.

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

By:

 

 

 

 

Chris Hermann

 

 

Vice President and General Manager

 

 

Wholesale Electric Business

 

84

--------------------------------------------------------------------------------


 

CONSIDERATION CERTIFICATE

 

Grantor and Grantee hereby certify that the consideration reflected in the
foregoing Deed is the full consideration paid for the Property.

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

By:

 

 

 

 

Chris

 

 

Vice President and General Manager,

 

 

Wholesale Electric Business

 

 

 

 

 

INDIANA MUNICIPAL POWER AGENCY

 

 

 

By

 

 

 

 

Frank R. Rudolph,

 

 

Chairman

 

 

COMMONWEALTH OF KENTUCKY

)

 

)(SS

COUNTY OF JEFFERSON

)

 

The foregoing Deed and Consideration Certificate were signed, acknowledged and
sworn to before me on this 29th day of January, 1993, by Chris Hermann , Vice
President and General Manager, Wholesale Electric Business of LOUISVILLE GAS AND
ELECTRIC COMPANY, a Kentucky corporation, on behalf of the corporation.

 

My Commission expires:

 

 

 

 

 

 

 

 

Notary Public

 

State of Kentucky at Large

 

85

--------------------------------------------------------------------------------


 

STATE OF INDIANA

)

 

)SS

COUNTY OF HAMILTON

)

 

The foregoing Consideration Certificate was signed, acknowledged and sworn to
before me on this 29th day of January , 1993 , by Frank R. Rudolf, as Chairman
of Indiana Municipal Power Agency, a body corporate and politic and a political
subdivision of the State of Indiana, on behalf of the corporation.

 

My Commission expires:

 

 

 

 

 

 

 

 

Notary Public

 

State of Indiana

 

 

(AFFIX SEAL]

 

THIS INSTRUMENT PREPARED BY:

 

 

 

C. Kent Hatfield

John M. Franck II

MIDDLETON & REUTLINGER

2500 Brown & Williamson Tower

Louisville, Kentucky 40202

Telephone (502) 584-1135

 

86

--------------------------------------------------------------------------------


 

APPENDIX F

 

EASEMENT

 

THIS EASEMENT dated the 1st day of February, 1993, by and between LOUISVILLE GAS
AND ELECTRIC COMPANY, a Kentucky corporation located at 220 West Main Street,
P.O. Box 32010, Louisville, Kentucky 40232, (the “Grantor”) , and INDIANA
MUNICIPAL POWER AGENCY, a body corporate and politic and a political subdivision
of the State of Indiana, located at 11610 North College Avenue, Carmel, Indiana
46032 (the “Grantee”).

 

FOR A VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged,
Grantor does hereby grant and convey unto Grantee, its successors and assigns, a
nonexclusive easement to use the Trimble County Site to the extent necessary for
use by Grantee with respect to its proportional ownership of Trimble County Unit
1 as defined in the Participation Agreement by and between Grantor and Grantee
dated February 1, 1993 (“Participation Agreement”) . The Trimble County Site is
located in Trimble County, Kentucky (the “Burdened Property” ) , as shown on
Exhibit “A” attached hereto and made a part hereof. The Burdened Property was
conveyed to Grantor by Deeds referenced on Exhibit “B” attached hereto and made
a part hereof.

 

Grantor grants this easement upon the following terms and conditions:

 

1.                                      Participation Agreement. Grantee will at
all times abide by the terms of the Participation Agreement.

 

2.                                      Use by Grantee. The Burdened Property
may be used by Grantee only for the purposes consistent with the terms of the
Participation Agreement.

 

3.                                      Use by Grantor. Grantor reserves the
right to fully use and enjoy the Burdened Property as well as to transfer or
convey portions thereof for any use or purpose which does not unreasonably
interfere with the exercise by Grantee of the rights granted by the
Participation Agreement. Should Grantee’s release of this Easement be requested
as to such portions transferred or conveyed, such release shall not be
unreasonably withheld. Grantee acknowledges that this nonexclusive easement
shall in no way restrict or prohibit Grantor from constructing additional
generating units or facilities or expanding present units or facilities which
shall also have a nonexclusive use of the Trimble County Site, to the extent
necessary and as determined in Grantor’s sole discretion.

 

4.                                      Indemnification. Grantee will indemnify
and hold Grantor harmless from and against any and all losses, liabilities,
costs, expenses, damages, claims, and causes of action whatsoever, including
reasonable attorney’s fees, arising from this Easement.

 

5.                                      Binding Effect. This Easement shall be
binding upon and inure to the benefit of Grantor and Grantee, and their
respective successors and assigns, but shall not be transferable or assignable
by Grantee except as permitted by and consistent with the Participation
Agreement.

 

6.                                      Termination. This Easement shall
terminate (i) upon the mutual agreement of Grantor and Grantee, or (ii) if
Trimble County Unit 1 ceases to be used or is abandoned, or (iii)

 

87

--------------------------------------------------------------------------------


 

upon the failure by Grantee to remedy any default in the performance of any term
or condition of the Participation Agreement, or (iv) upon termination of the
Participation Agreement .

 

7.                                      Release. Upon termination of this
Easement, Grantee shall execute and deliver to Grantor within ten (10) days of
written demand therefor, a good and sufficient quitclaim deed to all rights
granted hereby. If Grantee fails or refuses to deliver such deed, written notice
by Grantor reciting the failure or refusal of Grantee and terminating this
grant, shall after thirty (30) days from the date of recording be conclusive
evidence against Grantee and all persons claiming under Grantee, of the
termination of this Easement.

 

8.                                      Matters of Record. This Easement is
subject to all easements, restrictions and other matters of record.

 

IN WITNESS WHEREOF, the parties hereto have executed this Easement on the date
above set forth.

 

 

GRANTOR

 

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

By:

 

 

 

 

Chris

 

 

Vice President and General Manager,
Wholesale Electric Business

 

 

 

GRANTEE

 

 

 

INDIANA MUNICIPAL POWER AGENCY

 

 

 

By

 

 

 

 

Frank R. Rudolph,

 

 

Chairman

 

88

--------------------------------------------------------------------------------


 

COMMONWEALTH OF KENTUCKY

)

 

)(SS

COUNTY OF JEFFERSON

)

 

The foregoing Deed and Consideration Certificate were signed, acknowledged and
sworn to before me on this 29th day of January, 1993, by Chris Hermann , Vice
President and General Manager, Wholesale Electric Business of LOUISVILLE GAS AND
ELECTRIC COMPANY, a Kentucky corporation, on behalf of the corporation.

 

My Commission expires:

 

 

 

 

 

 

 

 

Notary Public

 

State of Kentucky at Large

 

STATE OF INDIANA

)

 

)SS

COUNTY OF HAMILTON

)

 

The foregoing Consideration Certificate was signed, acknowledged and sworn to
before me on this 29th day of January , 1993 , by Frank R. Rudolf, as Chairman
of Indiana Municipal Power Agency, a body corporate and politic and a political
subdivision of the State of Indiana, on behalf of the corporation.

 

My Commission expires:

 

 

 

 

 

 

 

 

Notary Public

 

State of Indiana

 

 

(AFFIX SEAL]

 

THIS INSTRUMENT PREPARED BY:

 

 

 

C. Kent Hatfield

John M. Franck II

MIDDLETON & REUTLINGER

2500 Brown & Williamson Tower

Louisville, Kentucky 40202

Telephone (502) 584-1135

 

89

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Property Plat

 

90

--------------------------------------------------------------------------------


 

EXHIBIT B

 

The following list of references are the sources of title wherein Louisville Gas
and Electric Company acquired properties located in Trimble County as they
pertain to the Trimble County Site. Deeds are of record in the Office of the
Clerk of Trimble County, Kentucky.

 

1.                                       DB 49 Page 602 Deed dated 4-30-1974
From Thomas Manby, Jr. Trustee. (Original Plant Site)

 

2.                                       DB 51 Page 769 Deed Dated 4-16-1976
From Thomas Manby Jr. Trustee. (Part of Original Plant Site, located on North
End of Site)

 

3.                                       DB 58 Page 321 Deed Dated 11-29-1982
From Allison Schlegel Dickey & Dianna Dey Dickey. (Located on North End of Site)

 

4.                                       DB 65 Page 424 Deed Dated 1-22~199O
From Allison Schlegel Dickey & Dianna Dey Dickey. (Located on North End of Site)

 

5.                                       DB 63 Page 615 Deed Dated 4-2O~-1988
From Charles G. Middleton III, Trustee. (Ravine Site)

 

91

--------------------------------------------------------------------------------


 

APPENDIX G

 

EASEMENT

 

THIS EASEMENT dated the 1st day of July, 19 9 3 , by and between INDIANA
MUNICIPAL POWER AGENCY, a body corporate and politic and a political subdivision
of the State of Indiana, with its offices located at 11610 North College Avenue,
Carmel, Indiana 46032 (the “Grantor”) and LOUISVILLE GAS AND ELECTRIC COMPANY, a
Kentucky corporation, located at 220 West Main Street, P.O. Box 32010,
Louisville, Kentucky 40232, (the “Grantee”)

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Grantor
does hereby grant and convey unto Grantee, its successors and assigns, a
nonexclusive easement to use any real property owned by Grantor on the Trimble
County Site to the extent necessary for use by Grantee and other owners with
respect to their proportional ownership of Trimble County Unit 1 as defined in
the Participation Agreement by and between Grantor and Grantee dated February 1,
1993 (“Participation Agreement”) . The property owned by Grantor at the Trimble
County Site is located in Trimble County, Kentucky as shown on Exhibit “A”
attached hereto and made a part hereof (the “Burdened Property”) . A 12.88
percent undivided interest as tenants in common of the Burdened Property was
conveyed to Grantor by Deed dated February 1, 1993, of record in Deed Book
      , Page       , in the Office of the Clerk of Trimble County, Kentucky.

 

Grantor grants this easement upon the following terms and conditions:

 

1.                                       Participation Agreement.  Grantee will
at all times abide by the terms of the Participation Agreement.

 

2 .                                    Use by Grantee and Grantor .  The
Burdened Property may be used only for the purposes consistent with the terms of
the Participation Agreement.

 

3.                                       Indemnification. Grantee will indemnify
and hold Grantor harmless from and against any and all losses, liabilities,
costs, expenses, damages, claims, and causes of action whatsoever, including
reasonable attorney’s fees, arising from Grantee’s use of this Easement.

 

4.                                       Binding Effect. This Easement shall be
binding upon and inure to the benefit of Grantor and Grantee, and their
respective successors and assigns, but shall not be transferable or assignable
by Grantee except as permitted by and consistent with the Participation
Agreement.

 

5.                                       Termination. This Easement shall
terminate (i) upon the mutual agreement of Grantor and Grantee, or (ii) if
Trimble County Unit 1 ceases to be used or is abandoned or (iii) upon the
failure by Grantee to remedy any default in the performance of any term or
condition of the Participation Agreement, or (iv) upon termination of the
Participation Agreement.

 

6.                                       Release. Upon termination of this
Easement, Grantee shall execute and deliver to Grantor within ten (10) days of
written demand therefor, a good and sufficient quitclaim deed to all easement
rights granted hereby. If Grantee fails or refuses to deliver such deed, written
notice by

 

92

--------------------------------------------------------------------------------


 

Grantor reciting the failure or refusal of Grantee and terminating this grant,
shall after thirty (30) days from the date - of recording be conclusive evidence
against Grantee and all persons claiming under Grantee of the termination of
this Easement.

 

7.                                       Matters of Record. This Easement is
subject to all easements, restrictions and other matters of record.

 

IN WITNESS WHEREOF, the parties hereto have executed this Easement on the date
above set forth.

 

 

GRANTOR

 

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

By:

 

 

 

 

Chris

 

 

Vice President and General Manager,
Wholesale Electric Business

 

 

 

GRANTEE

 

 

 

INDIANA MUNICIPAL POWER AGENCY

 

 

 

By

 

 

 

 

Frank R. Rudolph,

 

 

Chairman

 

93

--------------------------------------------------------------------------------


 

COMMONWEALTH OF KENTUCKY

)

 

)(SS

COUNTY OF JEFFERSON

)

 

The foregoing Deed and Consideration Certificate were signed, acknowledged and
sworn to before me on this 29th day of January, 1993, by Chris Hermann , Vice
President and General Manager, Wholesale Electric Business of LOUISVILLE GAS AND
ELECTRIC COMPANY, a Kentucky corporation, on behalf of the corporation.

 

My Commission expires:

 

 

 

 

 

 

 

 

Notary Public

 

State of Kentucky at Large

 

STATE OF INDIANA

)

 

)SS

COUNTY OF HAMILTON

)

 

The foregoing Consideration Certificate was signed, acknowledged and sworn to
before me on this 29th day of January , 1993 , by Frank R. Rudolf, as Chairman
of Indiana Municipal Power Agency, a body corporate and politic and a political
subdivision of the State of Indiana, on behalf of the corporation.

 

My Commission expires:

 

 

 

 

 

 

 

 

Notary Public

 

State of Indiana

 

(AFFIX SEAL]

 

THIS INSTRUMENT PREPARED BY:

 

 

 

C. Kent Hatfield

John M. Franck II

MIDDLETON & REUTLINGER

2500 Brown & Williamson Tower

Louisville, Kentucky 40202

Telephone (502) 584-1135

 

94

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Being a certain parcel of land located to the north of Kentucky Highway 754 and
to the west of Kentucky Highway 1838, north of Wise’s Landing in Trimble County,
Kentucky and being more particularly described as follows:

 

Beginning at a 3 inch x 3 inch concrete monument in the northwest right-of-way
line of Kentucky Highway 754 at its intersection with the west right- of -way of
Wise “ s Landing road; thence North 17° 30’ 19” West, 1925.28 feet to an iron
pin being the True Point of Beginning.  Also known as plant grid coordinate N
32+50.00, El7+82.00; thence North 29° 02’ 25” West, 176.00 feet to a scribe mark
in concrete and being plant grid coordinate N 34+26.00, E 17+82.00, said line
being Column Line N; thence North 60° 57’ 35” East, 42.00 feet to a scribe mark
in concrete and being plant grid coordinate N34+26.00, E 18+24.00; thence North
4° 38’ 59” West, 42.27 feet to plant grid coordinate N 34+62.00, E 18+48.00;
thence North 60° 57’ 35” East, 759.17 feet to plant grid coordinate N 34+62.00,
E 26+07.17, said line being Column Line 9, common line between Unit No. 1 and
Unit No. 2 (Future); thence South 29° 02’ 25” East, 55.25 feet to a R R spike
being plant grid coordinate N 34+06.75, E 26+07.17; thence South 60° 57’ 35”
West, 57.17 feet to plant grid coordinate N 34+06.75, E 25+50.00; thence South
29° 02’ 25” East, 156.75 feet to plant grid coordinate N 32+50.00, E 25+50.00,
said line being Column Line A; thence South 60° 57’ 35” West, 768.00 feet to the
True Point of Beginning, said line being Column Line 17, common column line
between Unit No. 1 and the Service Building. Said tract containing 3.766 acres.
Being a part of the same conveyed to Grantor by deed of record in the office of
the Trimble County Clerk in Deed Book No.       , Page No.      .

 

95

--------------------------------------------------------------------------------